EXECUTION VERSION

   Exhibit 10.36

Confidential Treatment Requested

under 17 C.F.R. §§ 200.80(b)(94),

200.83 and 240.24-b-2

Third Amendment and Restatement of

“S” PROCESS DEVELOPMENT AGREEMENT

(effective as of December 28, 2002)

between

INTERNATIONAL BUSINESS MACHINES CORP.

And

ADVANCED MICRO DEVICES, INC.

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as ***. A complete version of this exhibit has been
filed with the Securities and Exchange Commission.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 1 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

This Agreement is made effective as of the 28th day of December, 2002
(hereinafter referred to as the “Effective Date”) by and between International
Business Machines Corporation (“IBM”), incorporated under the laws of the State
of New York, U.S.A. and having an office for the transaction of business at 2070
Route 52, Hopewell Junction, NY 12533, U.S.A, and Advanced Micro Devices having
an office for the transaction of business at One AMD Place, P.O. Box 3453,
Sunnyvale, CA 94088-3453 “(AMD)”. IBM and AMD may be individually referred to
herein as a “Party,” or collectively as the “Parties.”

WHEREAS, IBM has been developing leading edge semiconductor manufacturing
processes with Sony and Toshiba, and the Parties hereto desire to continue to
participate in development efforts under this Agreement;

WHEREAS, the Parties possess complementary skills and know-how, which the
Parties wish to contribute toward such process development;

WHEREAS, each Party agrees to provide certain personnel and grant the other
Parties certain technology licenses in support of such process development;

WHEREAS, through the use of such complementary skills and know-how the Parties
desire to achieve resource efficiencies and cost savings, and reduce the
technical risk associated with the development of high end semiconductor
processes in order to complete development of and put into production, leading
edge high end semiconductor manufacturing processes sooner than would be
possible with any of the Parties acting independently;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, as well as for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows. For
avoidance of doubt, the Agreement as defined below covers its subject matter
after its Effective Date including matters provided for in the “S” Process
Development Agreement (Effective as of December 28, 2002) as amended and
restated on September 15, 2004 and on August 22, 2005 and as set forth herein.

SECTION 1 – DEFINITIONS

Unless expressly defined and used with an initial capital letter in this
Agreement, words shall have their normally accepted meanings. The headings
contained in this Agreement or in any exhibit, attachment or appendix hereto are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The word “shall” is mandatory, the word “may”
is permissive, the word “or” is not exclusive, the words “includes” and
“including” are not limiting, and the singular includes the plural. The
following terms shall have the described meanings:

“Agreement” means the terms and conditions of this Third Amendment and
Restatement of “S” Process Development Agreement together with any exhibits,
attachments and appendices hereto.

“AMD Bump Project Leader” means the individual, if any, appointed by AMD
pursuant to Section 4.4 below.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 2 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“AMD Project Leader” means the individual, if any, appointed by AMD pursuant to
Section 4.5 below.

“AMD FMV” means a single AMD flash memory venture at any point in time, in which
AMD has an ownership interest representing a right to participate in making
decisions for such flash memory venture (i.e. a shareholder’s right to vote),
which is the lesser of (i) *** percent (***%) or (ii) the largest single owner,
but not less than *** percent (***%) of such flash memory venture, and which
produces flash memory products, provided, that such entity shall be considered
an AMD FMV only so long as such ownership exists.

“AMD High Performance Integrated Circuit” means an Integrated Circuit
manufactured using an AMD High Performance Process.

“AMD High Performance Process” means any 32nm, 22nm or subsequent node CMOS
semiconductor manufacturing process which incorporates portions of High
Performance Device Information, which AMD uses exclusively to produce the
highest performing *** percent (***%) of wafers manufactured in the applicable
technology generation (e.g. 32nm, 22nm) in any given quarter. Performance will
be determined by AMD’s AC and DC transistor performance data, wherein any
disputes will be resolved by the Management Committee.

“AMD Non-High Performance Integrated Circuit” means an Integrated Circuit
manufactured using an AMD Non-High Performance Process.

“AMD Non-High Performance Process” means AMD’s 32nm, 22nm or subsequent node
CMOS semiconductor manufacturing processes used by AMD to manufacture
Semiconductor Products other than AMD High Performance Integrated Circuits.

“AMD Pre-T0 Project Leader” means the individual, if any, appointed by AMD
pursuant to Section 4.3 below.

“AMD Pre-T0 Steering Committee Member” means the individual appointed by AMD
pursuant to Section 4.2 below, to provide technical guidance to the Management
Committee for the Pre-T0 Activities.

“ASIC Product” shall mean an SOI Integrated Circuit or AMD High Performance
Integrated Circuit that is not a Foundry Product and wherein all of the
following conditions are met: (i) at least one of (a) the functional
requirements, or (b) the design, for such SOI Integrated Circuit or AMD High
Performance Integrated Circuit product is provided to a Party from a Third
Party; (ii) such Party participated in an aspect of the definition and design of
such product; and (iii) such Party is contractually bound to manufacture such
product solely for, and to sell such product solely to, such Third Party or its
distributor or other recipient solely for the benefit of such Third Party,
provided that ASIC products shall not include SOI Integrated Circuits or AMD
High Performance Integrated Circuits in which the Party modifies its product
designs to add or modify a feature or function required by the Third Party, such
modifications comprising a change of less than *** percent (***%) of the logical
functions of the product, even if said product design is only made available to
the Third Party.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 3 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Background Know-How” means methods, techniques, designs, structures, software,
and specifications developed or acquired by a Party outside the performance of
the Process Development Projects, which such Party provides to the other Party
for use in a Process Development Project pursuant to Section 3. Such Background
Know-How shall not include, Packaging Technology, Mask Fabrication and
Photoresist Technology, Stand Alone Memory, SiGe Technology, Chip Designs or
Post-Silicon Devices.

“BEOL” (Back End of Line) shall mean those aspects of Background Know-How and
Specific Results that are directed to methods and processes of interconnecting
the source, gate, or drain electrodes of FET transistors formed on a wafer,
including initial passivation of such FET transistors with a dielectric, up to
and including polyimide passivation and final via formation but not including
Bump Technology and Packaging Technology. For the avoidance of doubt, “BEOL”
shall not include local interconnects made of tungsten.

“Bulk CMOS” means 90nm, 65nm and 45nm CMOS semiconductor manufacturing
technology carried out on a wafer that is not an SOI Wafer.

“Bulk CMOS Information” means those aspects of Background Know-How and Specific
Results that are (i) directed to Lithography and BEOL, and/or (ii) selected by
IBM either for incorporation into an IBM Bulk CMOS process or otherwise pursuant
to Section 3.4. For the avoidance of doubt, Bulk CMOS Information shall not
include any eDRAM Technology derived from or used in CMOS 12SeD.

“Bump Technology” means the technology associated with connecting an Integrated
Circuit to a chip carrier including IBM’s collapsible chip carrier connection
(“C4”) interconnect technology as further defined in Exhibit A that is developed
during the term if this Agreement for use with, but not limited to, the
semiconductor process technologies also developed under this Agreement. Bump
Technology shall include the following process steps: bump limiting metallurgy
deposition, photolithography, solder deposition, etching, solder reflow and
cleaning, and non-solder interconnect technology.

“***” shall mean *** and its subsidiaries located in ***.

“***-AMD Manufacturing Facility” shall mean any facility for the manufacture of
Integrated Circuits located in *** or Dresden, Germany and either owned entirely
by *** and AMD or owned by ***, AMD and all of the remaining such ownership
interest is solely owned or controlled, directly or indirectly, by a government
entity or one or more corporations, companies or other entities which are purely
financial investors who are not engaged in the design, development, manufacture,
marketing or sale of Semiconductor Products.

“Chip Design(s)” means any design of one or more Integrated Circuits and/or
Semiconductor Products, including (by way of example and not limitation) random
access memory (RAM)s, read only memory (ROM)s, microprocessors, ASICs and other
logic designs, and analog circuitry; provided, however, that “Chip Designs”
shall not include (i) alignment marks or test structures and associated layout
and data used in the Process Development Projects for process development,
(ii) process kerf test structures, layout, and data of the test chip(s)
(including

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 4 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SRAM macro cells and eDRAM macros) as well as such test chips themselves used
for the development work of the Process Development Projects unless specifically
excluded (for the avoidance of doubt, this phrase means that such structures or
macros that are specifically designated as owner proprietary shall not be
considered Specific Results), (iii) other product designs (including eDRAM
macros) as mutually agreed by the Parties to be used as qualification vehicles
in the Process Development Projects, or (iv) ESD protection devices as used in
the Project Test Sites and ESD groundrules and models as defined in the Design
Manual. For the avoidance of doubt, all of (i) through (iv) above shall be
treated as Specific Results to the extent utilized in a Process Development
Project.

“CMOS 10S” means a 90 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.1, attached hereto.

“CMOS 10SE” means a 90 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, which is a performance enhanced version of CMOS 10S, as further
defined in Exhibit A.2.

“CMOS 11S” means a 65 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.3.

“CMOS 11S2” means a 65 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, which is a performance enhanced version of CMOS 11S, as further
defined in Exhibit A.4.

“CMOS 12S” means a 45 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.5.

“CMOS 12S2” means a 45 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, which is a performance enhanced version of CMOS 12S, as further
defined in Exhibit A.6.

“CMOS 12SeD” means a 45 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement. CMOS 12SeD is a version of CMOS 12S including eDRAM Technology, as
further defined in Exhibit A.15.

“CMOS 13S” means a 32 nanometer CMOS logic fabrication process researched and
evaluated for feasibility in the Pre-T0 Activities and/or thereafter further
developed, all pursuant to this Agreement to be further defined in Exhibit A.7.

“CMOS 13SeD” means a 32 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is intended to be continued
pursuant to this Agreement. CMOS 13SeD is a version of CMOS 13S including eDRAM
Technology.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 5 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“CMOS 13S2” means a 32 nanometer CMOS logic fabrication process, which is a
performance enhanced version of CMOS13S, and which is researched and evaluated
for feasibility in the Pre-T0 Activities and/or thereafter further developed,
all pursuant to this Agreement to be further defined in Exhibit A.8.

“CMOS 14S” means a 22 nanometer CMOS logic fabrication process researched and
evaluated for feasibility in the Pre-T0 Activities and/or thereafter further
developed, all pursuant to this Agreement to be further defined in Exhibit A.9.

“Designated Invention” means an Invention for which a patent application has
been filed by one or more of the Parties pursuant to Sections 11.1 or 11.2.

“Derivative Process(es)” shall have the meaning ascribed to it in Section 8.1

“Development Facilities” means the (i) IBM Development Facilities and (ii) any
other facilities agreed to by the Parties in writing.

“Embedded DRAM” or “eDRAM” means a device that either (i) primarily carries out
logic functions, and includes one or more dynamic random access memory (DRAM)
cells embedded within logic circuitry on the same semiconductor substrate, or
(ii) primarily carries out memory functions, and includes one or more DRAM cells
in combination with a static random access memory (SRAM) array on the same
semiconductor substrate (including an array of SRAM cells linked with bit lines,
word lines, sense amplifiers and decoders).

“eDRAM Licensed Product” means Integrated Circuits that include Bulk CMOS
Information, Industry Standard Information, High Performance Device Information,
SOI Device Information, or any combination thereof, and eDRAM Technology, or any
portion thereof, other than Foundry Products.

“eDRAM Technology” means semiconductor fabrication processes, designs and design
techniques specifically developed for or directed to Embedded DRAM, regardless
of the application to which it is applied.

“Foundry Company(ies)” means an entity having a majority of its revenue arising
from the sale of Integrated Circuits wherein all the following conditions are
met: (i) the ***, or *** and/or ***, for such Integrated Circuit product are
***; (ii) ***; and (iii) *** is contractually bound to ***. Foundry Company also
includes any other entity that has as its ***, wherein at least *** percent
(***%) of the ownership interest in such entity is held by a *** (as defined in
the first sentence of this paragraph), and wherein such ***.

“Foundry Product” shall mean an Integrated Circuit wherein all the following
conditions are met: (i) the ***, or *** and/or ***, for such Integrated Circuit
product *** ***; (ii) *** of such product (except for providing standard design
libraries, design enablement tools or other intellectual property to the Third
Party to specifically assist with the design of the product); and (iii) *** is
contractually bound to ***.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 6 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“High Performance Device Information” means Background Know-How and Specific
Results pertaining to all process methods, steps, and structures created on
substrates, not including *** or ***.

“High Performance Integrated Circuit” means an Integrated Circuit manufactured
in a 32nm, 22nm or subsequent node CMOS semiconductor manufacturing process
using High Performance Device Information.

“High Sensitivity Pre-T0 Information” shall have the meaning ascribed to it in
Section 8.18.

“IBM Bump Technology Project Leader” means the individual appointed by IBM
pursuant to section 4.4 below.

“IBM Development Facilities” means the (i) IBM 200mm or 300mm wafer process
development facility used for conducting the Process Development Projects;
(ii) the IBM Thomas J. Watson Research Center: and (iii) any other IBM
facilities agreed to by the Parties in writing.

“IBM Pre-T0 Activities” means the activities conducted by IBM on the CMOS 13S,
CMOS 13S2 and CMOS 14S logic fabrication processes researched and evaluated for
feasibility by IBM prior to the Commencement Date.

“IBM Pre-T0 Information” means all information and items developed or acquired
by IBM pursuant to the IBM Pre-T0 Activities and delivered by IBM, in its sole
discretion, to the Pre-T0 Activities.

“IBM Pre-T0 Project Leader” means the individual appointed by IBM pursuant to
Section 4.3, below, to provide day-to-day oversight for the Pre-T0 Activities.

“IBM Project Leader” means the individual appointed by IBM pursuant to
Section 4.5, below, to provide day-to-day oversight for the Process Development
Projects.

“IBM Pre-T0 Steering Committee Member” means the individual appointed by IBM
pursuant to Section 4.2, below, to provide technical guidance to the Management
Committee for the Pre-T0 Activities.

“Industry Standard CMOS” means a 32nm, 22nm or subsequent node CMOS
semiconductor manufacturing process for high volume foundry manufacturing of
Semiconductor Products *** whose price and performance characteristics are
similar to ***.

“Industry Standard Information” means those aspects of Background Know-How and
Specific Results that are (i) directed to Lithography and BEOL, or
(ii) applicable to Industry Standard CMOS and selected by IBM either for
incorporation into an IBM Industry Standard CMOS process or otherwise selected
pursuant to Section 3.4. For the avoidance of doubt, Industry Standard
Information shall not include any eDRAM Technology derived from or used in CMOS
13SeD.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 7 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Integrated Circuit” means an integral unit formed on a semiconductor substrate
including a plurality of active and/or passive circuit elements formed at least
in part of semiconductor material. For clarity, “Integrated Circuit” shall
include charge-coupled devices (“CCDs”).

“Invention” means any invention, discovery, design or improvement, conceived or
first actually reduced to practice solely or jointly by one or more
Representatives of one or more of the Parties or their respective contractors
during the term of this Agreement and in the performance of the Process
Development Projects.

“Licensed Product” means Integrated Circuits that include Bulk CMOS Information,
Industry Standard Information, High Performance Device Information (excluding
eDRAM Technology), SOI Device Information (excluding eDRAM Technology), or any
combination thereof, other than Foundry Products.

“Lithography” shall mean those aspects of Background Know-How and Specific
Results directed to (a) process technology-dependent ground rules or process
technology-dependent special rules for shapes replication as developed by the
Parties for the generation of photomasks used for development and qualification
of a semiconductor process technology in the Process Development Projects,
(b) resolution enhancement techniques specifically created pursuant to the
Process Development Projects to generate mask build data, (c) such photomasks
themselves and the data files used therefor as are used in the Process
Development Projects, (d) lithography process sequence as utilized in the
Process Development Projects, and (e) mask data generation sequence as utilized
in the Process Development Projects.

“Management Committee” shall have the meaning ascribed to it in Section 4.1.

“Mask Fabrication and Photoresist Technology” shall mean any process, procedure,
Proprietary Tools (e.g. the Niagara software developed by IBM), or hardware tool
used in the fabrication of photomasks, as well as the photomasks themselves,
and/or the formulation and/or manufacture of photoresist; provided, however,
that “Mask Fabrication and Photoresist Technology” shall not include Lithography
or the evaluation of photomasks or photoresists for use in the technologies
developed and researched hereunder.

“Net Selling Price” for each unit of a particular ASIC Product or wafers (only
pursuant to Section 5.7) means the net revenue recorded by AMD (including Wholly
Owned Subsidiaries and Related Subsidiaries of AMD) with respect to an ASIC
Product or such wafers (only pursuant to Section 5.7) less (a) shipping,
(b) insurance, and (c) sales, value added, use or excise taxes, to the extent to
which they are actually paid or allowed, and less allowances to the extent they
are actually allowed. If ASIC Products or such wafers (only pursuant to
Section 5.7) are sold, leased or otherwise transferred in a higher level of
assembly or in the course of a transaction that includes other products or
services with no separate bona fide price to be charged for the ASIC Products,
the applicable Net Selling Price for the purpose of calculating royalties shall
be the fair market value of the ASIC Product or such wafers (only pursuant to
Section 5.7), but no less than the average Net Selling Price of all such units
of other ASIC Products or such wafers (only pursuant to Section 5.7) sold,
leased, or otherwise transferred to a Third Party by AMD (and/or by Wholly Owned
Subsidiaries and Related Subsidiaries of AMD), whichever the case may be, during
the preceding half year.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 8 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Packaging Technology” means any process, procedure, software, or hardware tools
used in the packaging of integrated circuit products into single-chip packages,
multi-chip packages, or any other higher levels of assembly,; provided, however
“Packaging Technology” shall not include the formation of layers on a wafer up
to and including the final via layer (referred to as LV, TV, or FV level) and
shall not include Bump Technology, but shall include any process, procedure, or
practice subsequent to any such steps included in Bump Technology.

“Post-Silicon Devices” means transistors on substrates other than silicon or
transistors with critical dimensions less than *** nm which are not *** or ***,
unless otherwise set forth in this Agreement (e.g. Exhibit A.10, which may be
updated from time to time by the Parties).

“Pre-T0 Activities” means the IBM Pre-T0 Activities and the activities conducted
on the CMOS 13S, CMOS 13S2 and CMOS 14S logic fabrication processes researched
and evaluated for feasibility under this Agreement pursuant to the technical
objectives, and the Pre-T0 In-Scope Technical Subjects, as further defined in
Exhibit A and the schedule set forth in Exhibit B.

“Pre-T0 Exit” means the point in time where development work begins on the
Process Development Project. At this point in the program the Management
Committee has determined the Strategic Technology Objectives, Technology
Implementation Options and the T-Bulk, T1 and T2 dates for the applicable
technology.

“Pre-T0 In-Scope Technical Subjects” means the subjects listed in Exhibit A.10,
as updated from time to time by agreement of the Management Committee.

“Pre-T0 Information” means the IBM Pre-T0 Information and all information and
items developed or acquired pursuant to the Pre-T0 Activities.

“Pre-T0 Steering Committee” shall have the meaning ascribed in Section 4.2.

“Process Development Project(s)” means the CMOS 10S, CMOS 10SE, CMOS 11S, CMOS
11S2, CMOS 12S, CMOS 12S2, CMOS 12SeD, CMOS 13S, CMOS13 SeD, CMOS 13S2 and if
its development is continued pursuant to this Agreement, CMOS14S, development
work and any Bump Technology development work conducted jointly by
Representatives of the Parties pursuant to the terms and conditions of this
Agreement, as more fully set forth in Section 3.1, below.

“Project Leaders” means the IBM Project Leader and the AMD Project Leader.

“Proprietary Tools” means software (in source code form or in object code form),
models and/or data, and other instrumentalities that are not commercially
available and are either owned by a Party or under which a Party has the right
to grant royalty-free licenses, and that are used in Process Development
Projects.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 9 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Qualification” means the T2 date identified in the schedule for each Process
Development Project, as set forth in Exhibit B.

“Related Subsidiary” shall mean a corporation, company or other entity:

 

  (a) one hundred percent (100%) of whose outstanding shares or securities (such
shares or securities representing the right to vote for the election of
directors or other managing authority) are, now or hereafter, owned or
controlled, directly or indirectly, by the Parties hereto; or

 

  (b) which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, or other entity
one hundred percent (100%) of whose ownership interest representing the right to
(i) make the decisions for such corporation, company or other entity, or
(ii) vote for, designate, or otherwise select members of the highest governing
decision making body, managing body or authority for such partnership, joint
venture, unincorporated association or other entity is, now or hereafter, owned
or controlled, directly or indirectly, by the Parties hereto;

provided that in either case, such entity shall be considered a Related
Subsidiary, and shall be entitled to retain the licenses and other benefits
provided by this Agreement to the Related Subsidiary, only so long as such
ownership or control exists.

“Representative(s)” means, a Party’s employees and employees of a Party’s Wholly
Owned Subsidiaries.

“Semiconductor Product” means a component that contains an Integrated Circuit on
a single or multichip module that incorporates a means of connecting those
Integrated Circuits with other electronic elements (active or passive) and/or
means to make external electrical connections to such elements, but which
excludes any means for a user to operate the functions therein (e.g., buttons,
switches, sensors).

“Server” means an electronic device performing information processing functions
that primarily provides shared applications, resources, information, or services
to other systems or collections of systems or multiple end-users/clients through
an internal or external communications connection or network, or through the
Internet and is designed to support either AIX or another UNIX operating system.

“Silicon-Germanium Technology” or “SiGe Technology” means semiconductor
fabrication processes and design techniques incorporating silicon and germanium
layers, including those processes and design techniques for use in HEMTs,
photodetectors, HBTs or any other applications of bipolar transistors, provided,
however, “SiGe Technology” shall not include strained silicon channel MOSFET or
any mobility enhancement techniques for FETs techniques carried out on SOI
Wafers or High Performance Integrated Circuit wafers. Furthermore, “SiGe
Technology” shall not include material and device learning out of “SiGe
Technology” that is applicable to the items outlined in Exhibit A.10 of this
Agreement under the “FEOL” section of Pre-T0 In-Scope Technical Subjects.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 10 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Silicon-On-Insulator Wafer” or “SOI Wafer” shall mean a, single-crystal silicon
wafer bearing a horizontally-disposed isolating silicon dioxide (SiO2) layer, in
turn bearing a single-crystal silicon layer or a polysilicon layer, which is
separated from the underlying silicon by the silicon dioxide layer and in which
one or more active or passive integrated circuit structures are formed.

“SOI Device Information” means Background Know-How and Specific Results
pertaining to all process methods, steps, and structures created on commercially
available SOI Wafers other than Bulk CMOS or Industry Standard Information.

“SOI Integrated Circuit” shall mean an Integrated Circuit fabricated utilizing
SOI Device Information and built on SOI Wafers.

“Specific Results” shall mean information and items, other than i) Proprietary
Tools, ii) Packaging Technology, iii) Mask Fabrication and Photoresist
Technology, iv) Stand Alone Memory, v) SiGe Technology, vi) Chip Designs, and
vii) Post-Silicon Devices, developed and/or contributed to the Process
Development Projects by the Parties pursuant to the development work of the
Process Development Projects as follows:

The documentation produced for the Process Development Projects as set forth in
Exhibit J attached hereto (“Documentation”);

All information and items resulting from the Process Development Projects and
results of the Pre-T0 Activities selected by the Management Committee for
inclusion in the CMOS 13S, CMOS 13S2 or CMOS 14S process, including but not
limited to methods, techniques, unit processes, process flows, structures in
silicon, test software, and specifications for equipment, chemicals, masks and
consumables;

Any Background Know-How provided to the Process Development Project(s) by a
Party pursuant to Section 3, below.

“Stand Alone Memory” means Chip Designs and fabrication processes specifically
related to read only memory (ROM), dynamic random access memory (DRAM),
programmable ROMs, magnetic RAM (MRAM), and ferroelectric RAM. For the avoidance
of doubt, “Stand Alone Memory” shall not include static RAM (SRAM) macros
utilized in the Process Development Projects as test vehicles or elements of
eDRAM Technology which are included in Specific Results.

“Subsidiary” means a corporation, company or other entity:

 

  (a) more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, now or hereafter, owned or controlled, directly or indirectly,
by a Party hereto, or

 

  (b)

which does not have outstanding shares or securities, as may be the case in a
partnership, joint venture or unincorporated association, but more than fifty
percent

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 11 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

(50%) of whose ownership interest representing the right to make the decisions
for such corporation, company or other entity is now or hereafter, owned or
controlled, directly or indirectly, by a Party hereto,

provided that in either case such entity shall be considered a Subsidiary, and
shall be entitled to retain the licenses and other benefits provided by this
Agreement to Subsidiaries, only so long as such ownership or control exists.

“Technical Coordinators” means the individuals referred to in Section 4.7,
below.

“Term” means the period of time from the Effective Date and ending in accordance
with the terms of Section 12.1.

“Test Site” means a device or circuit evaluation site on a wafer.

“Third Party” or “Third Parties” means an entity or entities other than the
Parties or their Wholly Owned Subsidiaries or Related Subsidiaries.

“Wholly Owned Subsidiary” shall mean 1) a corporation, company or other entity:

(a) one hundred percent (100%) of whose outstanding shares or securities (such
shares or securities representing the right to vote for the election of
directors or other managing authority) are, now or hereafter, owned or
controlled, directly or indirectly, by a Party; or

(b) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, or other entity but
one hundred percent of whose ownership interest representing the right to
(i) make the decisions for such corporation, company or other entity, or
(ii) vote for, designate, or otherwise select members of the highest governing
decision making body, managing body or authority for such partnership, joint
venture, unincorporated association or other entity is, now or hereafter, owned
or controlled, directly or indirectly, by a Party;

provided that in either case such entity shall be considered a Wholly Owned
Subsidiary, and shall be entitled to retain the licenses and other benefits
provided by this Agreement to Wholly Owned Subsidiaries, only so long as such
ownership or control exists; or 2) a corporation, company or other entity:

(c) at least seventy five percent (75%) of whose outstanding shares or
securities (such shares or securities representing the right to vote for the
election of directors or other managing authority) are, now or hereafter, owned
or controlled, directly or indirectly, by a Party; or

(d) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, or other entity but
at least seventy five percent (75%) of whose ownership interest representing the
right to (i) make the decisions for such corporation, company or other entity,
or (ii) vote for, designate, or

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 12 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

otherwise select members of the highest governing decision making body, managing
body or authority for such partnership, joint venture, unincorporated
association or other entity is, now or hereafter, owned or controlled, directly
or indirectly, by a Party

provided, that in either case (c) or (d) above, (i) all of the remaining such
ownership interest is solely owned or controlled, directly or indirectly, by one
or more corporations, companies or other entities which are purely financial
investors who are not engaged in the design, development, manufacture, marketing
or sale of Semiconductor Products, and (ii) such entity shall be considered a
Wholly Owned Subsidiary, and shall be entitled to retain the licenses and other
benefits provided by this Agreement to Wholly Owned Subsidiaries, only so long
as such ownership or control exists.

SECTION 2 – IBM Development Facilities

 

2.1 IBM has established the IBM Development Facilities, wherein its 200mm and
300mm wafer process development facility used for conducting the Process
Development Projects is located in East Fishkill, New York.

 

2.2 IBM shall be responsible for the operations of the IBM Development
Facilities, including, but not limited to capacity, staffing, and capital
purchases. Process Development Projects shall be conducted primarily at the IBM
Development Facilities and the Parties agree that the development work performed
under this Agreement after Pre-T0 Exit will be conducted primarily in IBM’s
300mm East Fishkill Facility. In addition to the IBM Development Facilities, IBM
may utilize other facilities to conduct elements of the development work
associated with the Process Development Projects. In addition, the Parties may
mutually agree to utilize AMD development facilities for specifically defined
elements of the Process Development Projects. If the Management Committee
members so agree, such agreement shall be documented in writing and signed by
the Parties.

 

2.3 Should IBM desire, at its own discretion, that the Process Development
Projects performed under this Agreement after Pre-T0 Exit be primarily conducted
at facilities other than IBM’s 300mm East Fishkill facility, it shall provide
notice of such desire to AMD no later than one (1) year prior to the intended
change. The Parties will meet to discuss and attempt to agree on such a move. If
the Parties are unable to reach agreement, the Management Committee shall
negotiate a mutually agreeable reasonable wind down plan to terminate (for
convenience and without liability to either Party) the development relationship
set forth in this Agreement. In the event of such termination, AMD shall be
entitled to immediately exercise its rights in accordance with Section 8.9
below, with payment under Section 5.8.a or Section 5.8.b, as mutually agreed
upon by the Parties at that time.

SECTION 3 – SCOPE OF PROCESS DEVELOPMENT PROJECTS/OTHER PROJECTS

 

3.1

The Parties agree to jointly develop semiconductor manufacturing process
technology based on IBM’s “S” high performance technology roadmap on
commercially available wafers that meet the requirements set forth as “Strategic
Technology Objectives” in

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 13 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

Exhibit A (hereinafter referred to as “Strategic Technology Objectives”) in
accordance with the schedule set forth in Exhibit B (hereinafter referred to as
“Development Schedule”). The Parties agree that the process technology so
developed, shall be high performance, leading edge technology and, to the extent
consistent with the Strategic Technology Objectives, shall be cost efficient.
Any modification to such Strategic Technology Objectives or Development Schedule
requires the mutual agreement of the Parties. For the avoidance of doubt, none
of the Process Development Projects shall include the development of i)
Proprietary Tools, ii) Packaging Technology, iii) Mask Fabrication and
Photoresist Technology, iv) Stand Alone Memory, v) SiGe Technology, vi) Chip
Designs, or vii) Post-Silicon Devices.

 

3.2 The Parties agree that Exhibit A also sets forth the Pre-T0 In-Scope
Technical Subjects and the potential technology implementation options for each
Process Development Project. The Parties shall work together to evaluate the
various options available, including individual process module feasibility,
integration, characterization and qualification. The goal of such evaluation is
to agree on an integrated process technology that meets the Strategic Technology
Objectives. If the Project Leaders are unable to agree on a particular process
module to be developed, or should they disagree as to the continued development
of a process module that was previously selected, the process module preferred
by IBM shall be pursued in the applicable Process Development Project.

 

3.3 For information other than that developed by the Parties in a given Process
Development Project to be considered Specific Results for that Project,
including Background Know-How, it must be either deliberately provided to the
Process Development Projects by the owner of such information, or be evaluated
by the Project Leaders, pursuant to Section 3.2, for possible use in a Process
Development Project. In the event such item of information is provided, and the
Party owning such information notifies the Project Leaders within thirty
(30) days after such owning Party’s disclosure or the initiation of such
evaluation that such information should be withdrawn, such owning Party may
withdraw such information from use in the Process Development Projects and all
such information in tangible form associated therewith shall be returned to such
owning Party and such tangible information shall not become Specific Results. In
the event of such withdrawal, any non-tangible information related to such
information retained in the minds of the non-owning Party’s employees shall be
treated as Specific Results by the non-owning Parties. Absent such notice and
withdrawal within thirty (30) days, all information deliberately provided by the
owner of such information or evaluated by the Project Leaders shall be treated
as Specific Results.

 

  3.3.1 Any issue as to whether information was deliberately provided to the
Process Development Projects shall be resolved by the Project Leaders based on
either of the following criteria:

 

  3.3.1.1 whether the information was deliberately exposed to the other Parties
by a Representative of the owner of such information; or

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 14 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  3.3.1.2 whether the evaluation of the information by the Representatives was
validly considered for incorporation into the Process Development Projects.

If the Project Leaders cannot agree, such issue shall be resolved by the
Management Committee in accordance with the criteria in Sections 3.3.1.1 and
3.3.1.2.

 

  3.3.2 Each Party shall be responsible for instructing its Representatives on
methods of proper introduction of information into the Process Development
Projects, and the consequences under Section 7.10, below, of information that is
inadvertently obtained.

 

3.4 During a given Process Development Project, the IBM Project Leader shall
designate elements of the Specific Results and Background Know-How thereof that
IBM will be applying toward development of its applicable Bulk CMOS or its
applicable Industry Standard CMOS process. IBM shall provide an initial
designation of such elements at the completion of its initial feasibility
studies for the applicable Process Development Project (set forth in Exhibit B
as the “T-Bulk date”), and IBM shall provide a final designation of such
elements no later than the “T1” date for the applicable Process Development
Project, as set forth in Exhibit B. AMD agrees that IBM reserves the right to
change such designations between its initial designation and its final
designation. In either case, prior to making such determinations IBM shall
consult with AMD, who shall provide its input as to the applicability of such
elements to a Bulk CMOS or Industry Standard CMOS process; provided, however,
that IBM shall have the right to make any and all final decisions as to
designation and application of such elements to its Bulk CMOS or its Industry
Standard CMOS process. The Project Leaders shall agree upon a specific process
by which IBM will make this designation and by which IBM will address any
requests for clarification by AMD within reasonable time periods. For the
avoidance of doubt, in addition to Specific Results designated as Bulk CMOS
Information or Industry Standard Information as described in this section 3.4,
Bulk CMOS Information and Industry Standard Information shall include those
items listed in Exhibit K attached hereto. Exhibit K may be updated from time to
time by written mutual agreement of the Management Coordinators.

 

3.5

Each Party shall have access to all Specific Results and shall be solely
responsible, including the cost therefor, for the transfer of Specific Results
to its own facilities. In addition to Representatives, AMD may assign additional
personnel to IBM facilities to assist with such transfer. The number of
additional personnel and the duration of their assignment shall be mutually
agreed to by the Management Committee. As part of each Process Development
Project, the Project Leaders shall coordinate the completion of the
Documentation for such Process Development Project and each Party shall have
access to all such Documentation. Notwithstanding the foregoing, subsequent to
the Parties establishing the Strategic Technology Objectives (at Pre-T0 Exit )
for CMOS14S, only a subset of the Documentation shall be prepared for the CMOS
14S Process Development Project, as determined by the Project Leaders. Should
AMD have any questions regarding the Documentation as they are transferring such
Specific Results to their own

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 15 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

facilities, IBM agrees to provide reasonable telephonic, videoconference or
email support through its Technical Coordinator to address such questions during
normal business hours. Each Party shall be solely responsible for obtaining any
and all regulatory approvals as may be required to utilize Specific Results at
its facilities, and shall be solely responsible for the cost of equipment and
consumables as may be required to utilize the Specific Results at its
facilities.

 

3.6 Without liability to the other Parties for breach hereof, to the extent
known by a Party disclosing information for use in any Process Development
Project, prior to such disclosure, such disclosing Party agrees to promptly
notify the other Parties of any limitations on the uses of such information,
whether such use would violate or whether such information is protected by any
copyright or mask work or similar right of any Third Party. Upon such
notification, the Parties may agree to accept such information into the Process
Development Project subject to such limitations. Upon the failure to make such
notification, or if any such limitation arises after disclosure by the
disclosing Party, then the Parties shall attempt to work together to find a
mutually agreeable solution. Each Party further agrees to use reasonable efforts
to ensure that it will not design or develop the Process Development Projects in
such a way that requires the use of any Third Party confidential information,
which is not available to the other Parties for their use as aforesaid. Each
Party further agrees to use reasonable efforts to ensure that it will not
disclose to the other Parties any information considered confidential by it or
by any Third Party which information does not relate to the Process Development
Projects.

 

3.7 To the extent that either Party enters into a development agreement with its
equipment, design, and materials suppliers and elects to disclose the results of
any such development to the other Party as Background Know-How under a Process
Development Project or Pre-T0 Activity, and to the extent the disclosing Party
has the right to do so, the disclosing Party agrees to notify the other Party of
such development agreement. Furthermore, the disclosing Party will consent to
include a reasonable number of Representatives of the other Party in technical
discussions with each such supplier. The Parties will use reasonable efforts to
accommodate such technical discussions at either Party’s facilities or via
teleconference. Any additional information generated at such meetings shall be
the Background Know-How of the Party who has entered into such development
agreement.

 

3.8 Bump Technology.

 

  3.8.1 The Parties agree that all terms and conditions of the “C-4 Agreements”
shall continue in full force and effect, and shall not be superseded by this
Agreement. For purposes of this Agreement, the “C-4 Agreements” shall mean
collectively (1) the C-4 Plating Technology Transfer and Licensing Agreement
between AMD and IBM having a last signature date of April 29, 1999; (2) the C-4
Tighter Pitch Workshop Agreement between AMD and IBM having a last signature
date of March 23, 2001; (3) the C-4 Technical Assistance and Short Loop Support
Agreement between AMD and IBM having a last signature date of July 16, 2001; and
(4) the Letter Agreement having a signature date of September 13, 2004.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 16 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  3.8.2 The Parties agree that if IBM, in its sole discretion, continues to
develop Bump Technology any time after *** and during the remainder of the Term
of this Agreement, the Parties have established Bump Technology Process
Development Projects in this Agreement and may establish new Bump Technology
Process Development Project(s) in signed amendment(s) to this Agreement. In
either case, IBM agrees that AMD will not be required to pay any additional fees
to IBM for access to and a license to said technology. If a separate Bump
Technology development agreement is entered between IBM and any Third
Party(ies), IBM will use reasonable efforts to include AMD in such development
efforts, subject to the negotiation of mutually agreeable terms and conditions
between AMD and the participants in such development efforts.

 

  a. If Bump Technology is established as a Process Development Project under
this Section 3.8.2: (i) the Parties agree that AMD may exercise at least the
same rights to use and implement and have the same obligations with regard to
said Bump Technology as AMD currently exercises and has under the C-4 Agreements
and (ii) if the Parties, thereafter, mutually agree to expand the scope of a
Bump Technology Process Development Project, such expansion will be governed by
the terms and conditions of Section 14.

 

  3.8.3 If Bump Technology is established as a Process Development Project, the
Parties will provide, to the extent a Party has the right to do so without the
payment of additional compensation to any Third Party, to the Bump Technology
Process Development Project any relevant information as Background Know-How.
Additionally, to the extent that IBM does enter a separate Bump Technology
development agreement with a Third Party and IBM has the right to do so without
the payment of additional compensation to any Third Party, IBM will grant a
sublicense to AMD to the technology developed thereunder without requiring any
additional fees, which sublicense shall be consistent with the licenses granted
to AMD under this Agreement and the C-4 Agreements.

SECTION 4 – MANAGEMENT AND STAFFING OF THE PROCESS DEVELOPMENT PROJECTS

 

4.1 The Parties hereby create a Management Committee, with equal representation
from each Party. The responsibilities of the Management Committee are set forth
in Exhibit D, attached hereto. All decisions of the Management Committee shall
be by mutual consent.

The Management Committee is comprised initially of the following individuals:

 

(i)

   For AMD:    ***       One AMD Place       P.O. Box 3453, MS79      
Sunnyvale, CA 94088-3453       Tel: ***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 17 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(ii)

   For IBM:    ***       2070 Route 52       Hopewell Junction, New York 12533
      ***       Tel: ***       Fax: ***

Either Party may change its member of the Management Committee by written notice
to the other Party. The Management Committee will conduct regular meetings on
dates and at locations determined by the Management Committee. Meetings of the
Management Committee may be held in person, by teleconference or by
videoconference.

 

  4.1.1 The Management Committee shall establish a regular review process with
the appropriate senior business executives of each of the Parties of at least
the level of Vice President or other comparable level. Such review shall include
review of an overall progress report to be prepared by the Project Leaders. The
responsibilities of the Management Committee are set forth in Exhibit D. In
addition, the Management Committee shall establish a Pre-T0 Steering Committee
to oversee the Pre-T0 Activities.

 

  4.1.2 Should either Party reasonably determine that the process technology to
be developed under the Process Development Projects is no longer meeting the
Strategic Technology Objectives or the Development Schedule, or brings forth
empirical evidence of changes in the competitive marketplace for semiconductor
technology such that the Strategic Technology Objectives and/or the Development
Schedule are no longer competitive, or if the Parties cannot agree upon the
Strategic Technology Objectives or Development Schedule for CMOS 13S or CMOS13S2
prior to Pre-T0 Exit, such Party may present such problem to the Management
Committee for discussion. If the Management Committee, after the exercise of
reasonable efforts in the conduct of such discussions, fails to reach mutual
agreement as to a resolution of such Party’s concerns then any Party may refer
such concerns to the senior executives described in Section 4.1.1, above, which
senior executives shall discuss and meet in person, if necessary, in order to
attempt to resolve such Party’s concerns. If such senior executives are unable
to resolve such Party’s concern the senior executives agree to instruct the
Management Committee to negotiate a mutually agreeable reasonable wind down plan
(which may include negotiation of fees) to terminate the development
relationship set forth in this Agreement for any or all Process Development
Project(s). In the event of such termination, AMD shall be entitled to
immediately exercise its rights in accordance with Section 8.9 below, subject to
the payment terms of Section 5.8.a.

 

4.2

Each Party shall appoint a Pre-T0 Steering Committee member within thirty
(30) days after the Effective Date. It is the intent of the Parties that Pre-T0
Steering Committee

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 18 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

members be assigned to the Pre-T0 Activities for no less than two (2) year
terms. The Pre-T0 Steering Committee members shall oversee Pre-T0 Activities and
provide technical guidance to the Management Committee on Pre-T0 Activities
definition. A Party may replace its Pre-T0 Steering Committee member, named
below, by giving written notice to the other Party of such replacement. The
responsibilities of the Pre-T0 Steering Committee members are set forth in
Exhibit G.

The Pre-T0 Steering Committee is comprised initially of the following
individuals:

 

(i)

   For AMD:    ***       One AMD Place       P.O. Box 3453, MS79      
Sunnyvale, CA 94088-3453       Tel: ***

 

(ii)

   For IBM:    ***       255 Fuller Road       Albany, NY 12203-3698       Tel:
***

 

4.3 Each Party shall appoint a Pre-T0 Project Leader within thirty (30) days
after the Effective Date or in AMD’s case, a temporary Pre-T0 Project Leader, if
needed, until an ongoing AMD Pre-T0 Project Leader is identified. It is the
intent of the Parties that Pre-T0 Project Leaders be assigned to the Pre-T0
Activities for no less than two (2) year terms. The IBM Pre-T0 Project Leader
shall be in charge of the day- to-day operations of the Pre-T0 Activities. A
Party may replace its Pre-T0 Project Leader, named below, by giving written
notice to the other Party of such replacement. The responsibilities of the
Pre-T0 Project Leaders are set forth in Exhibit H.

The Pre-T0 Project Leaders shall be:

 

(i)

   For AMD:    ***

(ii)

   For IBM:    ***

 

4.4 If Bump Technology is established as a Process Development Project, each
Party shall appoint a Bump Technology Project Leader within thirty (30) days
after the Effective Date. It is the intent of the Parties that Bump Technology
Project Leaders be assigned to the Bump Technology Process Development Projects
for no less than two (2) year terms. The IBM Project Leader shall be in charge
of the day- to-day operations of the Bump Technology Process Development
Projects. A Party may replace its Bump Technology Project Leader, named below,
by giving written notice to the other Party of such replacement. The
responsibilities of the Bump Technology Project Leaders are set forth in Exhibit
I.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 19 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

The Bump Technology Project Leaders shall be:

 

(i)    For AMD:    ***         (ii)    For IBM:    ***        

 

4.5 Each Party shall appoint a Project Leader within thirty (30) days after the
Effective Date. It is the intent of the Parties that Project Leaders be assigned
to the Process Development Projects for no less than two (2) year terms. The IBM
Project Leader shall be in charge of the day- to-day operations of the Process
Development Projects. A Party may replace its Project Leader, named below, by
giving written notice to the other Party of such replacement. The
responsibilities of the Project Leaders are set forth in Exhibit E.

The Project Leaders shall be:

 

(i)    For AMD:    ***             2070 Route 52             Hopewell Junction,
New York 12533          ***             Tel: ***             Fax: ***       (ii)
   For IBM:    ***             2070 Route 52             Hopewell Junction, New
York 12533          ***             Tel: ***             Fax: ***      

 

4.6 AMD will provide Representatives to work on the Process Development Projects
and the Pre-T0 Activities at the Development Facilities. Exhibit C, attached
hereto, shows the minimum staffing expected for such Representatives. If IBM so
requests, AMD shall make a compensating payment to IBM at a rate of *** ($***)
U.S. Dollars per person month for each headcount below the minimum staffing
level set forth in Exhibit C. AMD may, at its sole option, provide up to ***
(***) Representatives to work in the Development Facilities. The assignment of
such Representatives shall be mutually agreed to by the Project Leaders

It is the intent of the Parties that such Representatives be assigned to the
Process Development Projects, Pre-T0 Activities, development and other projects
contemplated under this Agreement at the Development Facilities for no less than
two (2) year terms. AMD may change the number of Representatives with a minimum
of three (3) months prior written notice to the other Parties and may reassign
Representatives with a minimum of one (1) month prior written notice to the
other Parties.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 20 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

The Parties will provide sufficient technical personnel on the Process
Development Projects with the appropriate skills and experience to accomplish
the Strategic Technology Objectives.

Each Party will identify one of its employees to coordinate the efforts of that
party with regard to the design related elements of eDRAM Technology (“eDRAM
Design Coordinator”). A party may change its eDRAM Design Coordinator by
providing prior written notice to the other Party.

 

4.7 Each Party shall appoint a Technical Coordinator within thirty (30) days
after the Effective Date. The Technical Coordinators shall be:

 

(i)    For AMD:    ***             2070 Route 52             Hopewell Junction,
New York 12533          ***             Tel: ***             Fax: ***       (ii)
   For IBM:    ***             2070 Route 52             Hopewell Junction, New
York 12533          ***             Tel: ***             Fax: ***      

The Technical Coordinators shall be responsible for supervising exchanges of
information among the Parties pursuant to Section 7.2, below. A Project Leader
for a Party may replace the Technical Coordinator for such Party, named above,
by giving written notice to the other Parties’ Project Leaders of such
replacement.

 

4.8 Each Party agrees that its Representatives shall comply in all material
respects with all personnel, human resources, security and safety rules,
procedures and guidelines of the other Party applicable to contractors resident
at or visiting the premises of such Party or its Subsidiary while such
Representatives are on the other Party’s or its Subsidiary’s premises, including
those set forth in Exhibit F. In particular, AMD agrees to abide by security
requirements as may apply to their Representatives while at the Development
Facilities. Each Party shall provide to the other in advance a set of documents
setting forth all such rules, procedures and guidelines, including any updated
versions thereof.

 

4.9

Each Party shall be responsible for the selection of its Representatives who
will be assigned to work in the Development Facilities on the Process
Development Projects. Personnel supplied by each Party who are Representatives
of the supplying Party shall not for any

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 21 of 90



--------------------------------------------------------------------------------

 

 

purpose be considered employees or agents of any other Party. Each Party shall
be responsible for the supervision, direction and control, payment of salary
(including withholding of taxes), travel and living expenses (if any), worker’s
compensation insurance, disability benefits and the like of its own
Representatives. In addition, each Party may reassign any of its Representatives
as such Party deems necessary, subject to Section 4.3, above.

 

4.10 If any Party should become aware of the existence of any hazardous
conditions, property, or equipment which are under the control of another Party
it shall so advise the other Party; however, it shall remain that Party’s
responsibility to take all necessary precautions against injury to persons or
damage to property from such hazards, property, or equipment until corrected by
the other Party. Each Party agrees to comply with the Occupational Safety and
Health Act (“OSHA”), applicable OSHA standards, applicable New York safety and
health laws and regulations, any applicable municipal ordinances, and applicable
facility safety rules of which the Party has notice, regarding the
Representatives it assigns to the Process Development Project(s).

 

4.11 The Parties agree that the Parties and any Subsidiaries shall refrain from
making any payment or gift of any value to any Representatives of any other
Party assigned to the Development Facilities without the employing Party’s prior
written approval. No Party (or any of its Subsidiaries) may make any
representation that might cause a Representative of another Party to believe
that an employment relationship exists between such Representative and the other
Party.

 

4.12 Each Party assumes no liability to the other Parties for any injury
(including death) to persons or damage to or loss of property suffered on or
about the Development Facilities unless caused by the gross misconduct or gross
negligence of such Party, its Representatives or invitees.

 

4.13 To the extent permitted by law, during the term of this Agreement, each
Party agrees neither to directly or indirectly solicit for employment purposes
the Representatives of any other Party engaged in semiconductor development in
IBM’s East Fishkill or Yorktown Research facilities or AMD’s Sunnyvale, Austin
or Dresden facilities or other Representatives working on the Process
Development Projects until at least one (1) year has passed between the date
such employee stopped being engaged in semiconductor development, and the date
of solicitation, without the prior written permission of such other Party.
However, the foregoing does not preclude general (i.e., non-targeted)
recruitment advertising. In addition, to the extent permitted by law, during the
term of this Agreement, each Party agrees that its units, divisions, line of
business or other comparable organizational structures, involved in the
development of semiconductor process technologies shall not hire Representatives
of any other Party engaged in the Process Development Projects, without the
prior written permission of such other Party.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 22 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECTION 5 – AMD FUNDING CONTRIBUTIONS AND ROYALTY PAYMENTS

 

5.1 AMD shall pay to IBM for the Term of this Agreement for its respective share
of the costs of the Process Development Projects; such payments shall be made as
follows (in millions of US dollars):

 

     1Q03   2Q   3Q   4Q   1Q04   2Q   3Q   4Q   1Q05   2Q   3Q   4Q

AMD

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

--------------------------------------------------------------------------------

*

Notwithstanding the foregoing, if the Commencement Date is in the 3rd calendar
quarter of 2005, AMD will pay to IBM $*** (*** dollars) on or before
September 30, 2005. Such payment will not be considered an overdue payment
pursuant to Section 5.2. If the Commencement Date is in the 4th calendar quarter
of 2005, AMD’s 3rd quarter 2005 payment above will be reduced to $*** (***
dollars), and the 4th quarter 2005 payment will be increased to $*** (***
dollars), which amount will be payable on or before October 31, 2005. Such
payment will not be considered an overdue payment pursuant to Section 5.2. For
avoidance of doubt if the Commencement Date is in the 3rd quarter of 2005,
payments in the 4th quarter of 2005 and later will be made in accordance with
Section 5.1 without this asterisked provision. For further avoidance of doubt if
the Commencement Date is in the 4th quarter of 2005, payments in 2006 and later
will be made in accordance with Section 5.1 without this asterisked provision.

 

     1Q06   2Q   3Q   4Q   1Q07   2Q   3Q   4Q   1Q08   2Q

AMD

(4 total partners)

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

AMD

(3 total partners)

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

AMD

(2 total partners)

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

 

     3Q08   4Q08   1Q09   2Q   3Q   4Q   1Q10   2Q   3Q   4Q   1Q11   2Q   3Q  
4Q

AMD

(4 total partners)

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***  
***

AMD

(3 total partners)

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***  
***

AMD

(2 total partners)

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***  
***

Through the term of this Agreement, AMD will pay IBM according to the tables
above, where the applicable row of the table will be determined based upon the
total number of partners, including IBM and AMD, participating in S Process
Development in the Development Facilities. If the number of partners changes
during the Term, then the new

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 23 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

quarterly rate will take effect beginning in the quarter after such change in
the number of partners occurs. The amounts described in this paragraph will be
due in quarterly installments commencing with the first calendar quarter of
2006.

Such payments shall be made on the fifteenth of the first month of each calendar
year quarter. This Agreement will serve as an invoice for such payments.

 

5.2 AMD shall be liable for interest on any overdue payment under this Agreement
commencing on the date such payment becomes due at an annual rate equal to
eighteen percent (18%) per year. If such interest rate exceeds the maximum legal
rate in the jurisdiction where a claim therefor is being asserted, the interest
rate shall be reduced to such maximum legal rate.

 

5.3 IBM shall apply the payments of Section 5.1 above towards Process
Development Project costs and not for any license rights granted by any Party to
any other Party for Background Know-How. Notwithstanding Section 5.1, AMD shall
be required to share the incremental costs of any changes in scope in the
Process Development Projects agreed to pursuant to Section 14.

 

5.4 Moreover, AMD shall pay IBM a royalty on all ASIC Products, at the rate of
*** percent (***%) of the Net Selling Price of each unit of ASIC Product sold,
leased or otherwise transferred directly or indirectly prior to five (5) years
from *** for the technology used in said ASIC Product; provided that for ASIC
Product using technology that did not complete T1 qualification (as set forth in
Exhibit B) during the term of this Agreement, AMD shall not be liable for any
royalty to IBM. It is expressly understood that all royalties for ASIC Products
are paid on a per unit basis (e.g., Integrated Circuit or wafer) and no other
royalties shall be due under this Agreement. Such royalty payments are to be
paid by AMD for each ASIC Product sold, leased or otherwise transferred at the
time of such sale, lease or transfer to a Third party. For clarity, such royalty
obligation does not extend to transactions between or among the Parties and such
Wholly Owned Subsidiaries or Related Subsidiaries that do not involve a Third
Party. AMD shall pay IBM all royalties owed within forty-five (45) days after
the end of each calendar quarter. AMD shall provide a royalty report to IBM
within forty-five (45) days after the end of each calendar quarter. All payments
shall be made by wire transfer to the IBM account listed in Section 13.1.1
below, in U.S. dollars. The following information shall be included in the wire
detail:

Company Name

Reason for Payment

License Reference No. ***

 

5.5

AMD shall maintain a complete, clear and accurate record of the quantity of ASIC
Products sold, leased or otherwise transferred and any other relevant
information to the extent it is required to determine whether they are paying
the correct royalty amount hereunder. To ensure compliance with the terms and
conditions of this Agreement, IBM shall have the right to audit all relevant
accounting, technical and sales books and records

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 24 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

of AMD. The audit will be conducted by a mutually acceptable audit firm, and
shall be conducted following reasonable prior written notice (at least
forty-five (45) days in advance) during regular business hours at an office
where such records are normally maintained and in such a manner as not to
interfere with AMD’s normal business activities and shall be restricted only to
those records necessary to verify AMD’s obligations hereunder. The audit report
provided to IBM may only include the information necessary to determine whether
or not any underpayment or overpayment exists, and if it exists, the amount of
such underpayment or overpayment. IBM shall instruct the auditor to include only
business information in the audit report to IBM. IBM shall use the business
information reported by the auditor only for the purpose of determining royalty
payments and for no other purpose. In no event shall audits be made hereunder
more frequently than once in every twelve (12) months and the audit shall not
cover any records from a period of time previously audited. If any audit should
disclose any underpayment or overpayment, the owing Party shall within
forty-five (45) days pay the difference. The cost of such audit will be borne by
IBM. AMD shall be provided with a copy of the audit report within a reasonable
period of time after its completion. The independent audit firm shall not be
hired on a contingent fee basis and shall have confidentiality agreements in
place sufficient to protect AMD’s confidential information.

 

5.6 If AMD exercises its option under Section 8.7, below, AMD agrees to pay IBM
a royalty of (a) *** (***) percent for each 65nm SOI Wafer provided to, or
purchased by, ***, and (b) *** (***) percent for each 45nm SOI Wafer and 32nm or
22nm AMD High Performance Integrated Circuit wafer provided to, or purchased by,
a *** for the lesser of a period of four (4) years beginning on the initial date
of *** of the applicable technology or the expiration of the confidentiality
period for the applicable technology. If a *** is also a ***, the royalty rates
will be *** (***) percent for 65 nm SOI Wafers and *** (***) percent for 45 nm
SOI Wafers and 32nm or 22nm AMD High Performance Integrated Circuit wafers. The
revenue basis for such qualified SOI Wafers and AMD High Performance Integrated
Circuit wafers shall be the lesser of *** for processed SOI Wafers and AMD High
Performance Integrated Circuit wafers of the respective technology generation.
If AMD exercises its rights under the second paragraph of Section 8.7, then for
the combined maximum capacity thereunder that IBM refuses pursuant to
Section 8.7, AMD will pay IBM a royalty of ***percent for each SOI Wafer and ***
percent of each Bulk CMOS wafer for 65 nm technology; *** percent for each SOI
Wafer for 45nm and AMD High Performance Integrated Circuit wafer for 32nm or
22nm and *** percent for each Bulk CMOS wafer for 45 nm, and AMD Non-High
Performance Integrated Circuit wafer for 32nm or 22nm technology provided to, or
purchased by, a Third Party and the obligation to pay this royalty will
terminate the lesser of *** years from the initial date of *** of the applicable
technology or the expiration of the confidentiality period for the applicable
technology. Other than as expressly recited in this Sections 5, 8.19 and 8.20,
no royalties will be due for any products. Section 5.2, the payment procedures
of Section 5.4, and the audit provisions of Section 5.5 will apply to the
aforementioned wafer royalty payments. Notwithstanding the foregoing, AMD shall
not owe any royalties under this Section 5.6 to IBM for use of technology that
did not complete T1 qualification (as set forth in Exhibit B) during the term of
this Agreement.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 25 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5.7 If AMD exercises its license under Section 8.17, below, AMD agrees to pay
IBM a royalty of *** percent (***%) for each wafer provided to, or purchased by,
a Third Party pursuant to Section 8.17. The revenue basis for such wafers shall
be the Net Selling Price of such wafers. Section 5.2, the payment procedures of
Section 5.4, and the audit provisions of Section 5.5 will apply to the
aforementioned wafer royalty payments.

 

5.8 If AMD becomes licensed under Section 8.9, below, AMD agrees to pay IBM as
follows:

a. If IBM does not offer an extension to this Agreement that is consistent with
Section 8.8 or if this Agreement is terminated as provided in Sections 4.1.2 and
2.3 (as agreed by the Parties in Section 2.3), then AMD will pay IBM $*** for
each of the ***; and

b. If AMD does not request an extension to this Agreement or if the Parties fail
to reach agreement on the extension or if this Agreement is terminated as
provided in Section 2.3 (as agreed by the Parties in Section 2.3), AMD will pay
IBM $*** for each ***, provided however, if one of the ***, AMD will pay IBM
$***.

Section 5.2 and the payment procedures of Section 5.4 will apply to these
payments. IBM agrees that if AMD becomes licensed under Section 8.9, this
Section 5.8 shall be payment in full for all fees payable by AMD or a *** for
and only for the licenses granted in Section 8.9. IBM further agrees that (1) if
AMD does not establish a *** for a period of greater than *** years after
termination of this Agreement, neither AMD nor its *** will be required to pay
royalties or fees for their use of the technology developed under this
Agreement, and (2) if AMD establishes a *** within *** to *** years after
termination of this Agreement, the payments owed by AMD in accordance with this
Section 5.8 will be diminished by one-half. All amounts payable under this
Section 5.8 will be due upon disclosure to the ***.

 

5.9 In consideration for the licenses granted by IBM to AMD pursuant to Sections
8.10, 8.11 and 8.12 of this Agreement, AMD has paid to IBM (a) *** US Dollars
(US$***) on or before September 17, 2004, and (b) *** US Dollars (US$***) on or
before March 13, 2005, which obligation shall be irrevocable and which payment
when made shall be non-refundable. This Agreement served as an invoice for such
payments.

 

5.10 Each Party shall bear and pay all taxes (including, without limitation,
sales and value added taxes) imposed upon it by the national government or
political subdivision thereof, of any country in which they are doing business
as a result of the existence of this Agreement or the exercise of its rights
hereunder. For clarity, IBM shall not be responsible for any taxes, duties or
fees resulting from AMD’s exercise of its rights under Section 8.10.

 

5.11 Except as expressly provided in this Agreement, neither Party shall be
entitled to any payment, cost reimbursement, or other compensation from the
other for services, deliverables and rights granted to the other Party
hereunder. Each Party shall bear all its own expenses incurred in the
performance of this Agreement.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 26 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5.12 In consideration for the licenses granted by IBM to AMD in and to eDRAM
Technology and in addition to any other amounts payable hereunder, AMD shall pay
to IBM amounts as follows (a) *** on or before December 15, 2006, (b) ***
dollars (US***) on or before January 15, 2007, (c) *** dollars (US$***) on or
before April 15, 2007, and (d) two million five hundred thousand dollars (US***)
on or before July 15, 2007; each payment when made shall be non-refundable and
irrevocable. This Agreement shall serve as an invoice for such payments.
Section 5.2 and the payment procedures of Section 5.4 will apply to all such
payments.

 

5.13 In the event of a termination pursuant to Section 12.8, AMD agrees to pay
IBM a royalty of *** percent (***%) of the Net Selling Price for each eDRAM
Licensed Product that embodies eDRAM Technology developed under this Agreement
and is provided to, or purchased by, a Third Party if the total of such Net
Selling Price is in excess of *** dollars ($***) of cumulative revenue for all
such eDRAM Licensed Products. Once the total cumulative royalty received by IBM
pursuant to this Section 5.13 equals *** dollars (US***), AMD shall owe no
further royalties pursuant to this Section 5.13. Payments made under this
Section 5.13 when made shall be non-refundable and irrevocable. Section 5.2, the
payment procedures of Section 5.4, and the audit provisions of Section 5.5 will
apply to all such royalty payments.

SECTION 6 – INSURANCE, RESPONSIBILITY FOR RESULTS AND WARRANTIES

 

6.1 Although the Parties will use commercially reasonable efforts in performing
the Process Development Projects, the Parties acknowledge that the results of
the development work to be performed are uncertain and cannot be guaranteed by
any Party. The risk of success or failure of the Process Development Projects
shall be shared by all the Parties equally. If a Party has exerted such efforts
in the performance of its responsibilities under a Process Development Project,
the failure to achieve performance objectives or schedules within a Process
Development Project shall not constitute a breach of this Agreement.

 

6.2 All items furnished by a Party to the Process Development Projects will be
produced or provided by said Party in the same manner as it produces or provides
such items for its own use and will be furnished on an “AS IS” BASIS WITHOUT
WARRANTY OF ANY KIND, including, without limitation, i) ANY WARRANTY THAT THE
SPECIFIC RESULTS WILL BE FREE OF THIRD PARTY CLAIMS OF INFRINGEMENT OF PATENTS,
COPYRIGHTS, TRADE SECRET, OR MASK WORK RIGHTS and ii) ANY IMPLIED WARRANTIES OR
TERMS OF MERCHANTABILITY AND FITNESS OR USE FOR A PARTICULAR PURPOSE.

 

6.3 Each Party shall maintain for the benefit of each of the others,
comprehensive general liability insurance of not less than fifteen million
dollars ($15,000,000) per occurrence which covers bodily injury (including
death) and property damage (including, to the extent such insurance is
reasonably available therefor, environmental damage), and which applies to any
such liability the Party may have under this Agreement. Purchase and maintenance
of such insurance shall in no way be interpreted as relieving any Party of any
of its responsibilities hereunder, and each Party may carry, at its expense,
such additional insurance amounts and coverage as it deems necessary. In no
event shall any such insurance be cancelled without prior written notice by the
insured Party’s insurance carrier to the other Party.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 27 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

6.4 IBM represents and warrants that the agreement with its Third Party
development partners grants IBM the right to transfer the proprietary
information of its Third Party development partners to AMD and to sublicense
such information consistent with Section 8 hereof. Such sublicense is hereby
granted pursuant to the terms and conditions of this Agreement. IBM agrees that
prior to amending such agreement inconsistent with this representation and
warranty, it shall notify AMD. For clarity, any such Third Party development
partners, who are jointly developing with IBM eDRAM Technology compatible with
SOI Integrated Circuits or High Performance Integrated Circuits, shall also be
jointly developing with IBM the manufacturing processes for SOI Integrated
Circuits or High Performance Integrated Circuits which are applicable to such
eDRAM Technology.

SECTION 7 – INFORMATION TRANSFERS

 

7.1 Without any liability to the other Parties for patent infringement or
failure to notify, each Party agrees to promptly notify the other Party in
writing or provide oral notification, as the case may be, of any patents or
other intellectual property rights of Third Parties of which it becomes aware,
which, in the sole opinion of said Party, may relate to the use of Specific
Results. In such instance, the Parties shall reasonably cooperate with each
other to exchange information related to such potential Third Party intellectual
property issues. However, no Party shall have any obligation hereunder to
conduct patent searches or studies in relation to the Process Development
Projects or to notify the other Parties of any licenses it may have under any
particular patent. The Parties recognize that each of them has patent license
arrangements with Third Parties and that it is the individual responsibility of
each Party to secure any rights under the patents of Third Parties which may be
needed to enable it to manufacture and/or market the product (including products
manufactured using the process technology to be developed under the Process
Development Projects) at such time as it determines in its sole judgement that
such action is required.

 

7.2

Any confidential information disclosed by one Party to another in performance of
the Process Development Projects shall be designated with an appropriate and
conspicuously obvious legend, such as “IBM Confidential” or “AMD Confidential”,
as the case may be, such legends to clearly indicate to a person viewing or
otherwise accessing such information that it is of a confidential nature to the
disclosing Party. Any such disclosure that is made orally shall be confirmed in
writing under a like designation within thirty (30) days after the date of such
disclosure. The Technical Coordinators shall monitor and keep records of all
such disclosures of confidential information and shall ensure that it is
properly marked as confidential, and record the date of receipt. Specific
Results generated pursuant to the Process Development Projects and any
confidential information that is included in Specific Results shall be clearly
designated by the Technical Coordinators with an appropriate legend, such as
“IBM/AMD Confidential”. Further, in the event that a Representative of any Party
obtains information relating to the Process

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 28 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

Development Projects in tangible form which is not designated as confidential in
accordance with this Section 7.2, but which from its nature appears likely to be
confidential, such Representative will notify the Technical Coordinators who
then will decide whether or not such information can and should be thereafter
treated as confidential. The Technical Coordinators shall either mutually agree
that such information is non-confidential or have all copies of such information
in tangible form promptly marked with the appropriate legend identifying its
confidentiality.

 

7.3 Except as otherwise provided in this Agreement, with respect to Specific
Results and any other confidential information of either Party, which is
confidential pursuant to Section 7.2 above, the Party receiving such information
shall use the same efforts to avoid its publication or dissemination to Third
Parties as it employs with respect to information of its own which it does not
desire to be published or disseminated. For Specific Results of each Process
Development Project and Background Know-How, the obligations of confidentiality
shall terminate *** for each applicable Process Development Project (if this
Agreement is terminated or if for some other reason a given Process Development
Project is not pursued ***, such time period shall be *** of the applicable
Process Development Project); in the case of Proprietary Tools, this obligation
of confidentiality shall terminate *** after its disclosure by the disclosing
Party; and for all other confidential information this obligation of
confidentiality shall terminate *** after its disclosure by the disclosing
Party. This obligation shall not, however, apply to any information that is:

 

  7.3.1 already in or comes into the possession of the receiving Party or its
Subsidiaries without obligation of confidence;

 

  7.3.2 now, or hereafter becomes, publicly available without breach of this
Agreement;

 

  7.3.3 intentionally disclosed to or rightfully received from Third Parties
without obligation of confidence;

 

  7.3.4 independently developed by the receiving Party or its Subsidiaries;

 

  7.3.5 approved for release by written agreement of the disclosing Party; or

 

  7.3.6 inherently disclosed in the use, lease, sale or other distribution of
any available product or service or publicly available supporting documentation
therefor by the receiving Party or any of its Subsidiaries.

 

7.4 The receiving Party’s obligations with respect to Specific Results or any
other confidential information of the disclosing Party as specified in
Section 7.3, above shall not apply to any disclosure that is:

 

  7.4.1

in response to a valid order of a court or other governmental body of any
country or group of countries or any political subdivision thereof; provided,
however, that the receiving Party shall first have notified the disclosing Party
and made a good

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 29 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

faith effort to obtain a protective order requiring that the information and/or
documents so disclosed be used only for the purposes for which the order was
issued;

 

  7.4.2 otherwise required by law; or

 

  7.4.3 reasonably necessary in order to establish the receiving Party’s rights,
provided that such receiving Party shall provide the disclosing Party with prior
written notice, except notice shall not be required where the receiving Party is
attempting to establish rights in a lawsuit under this Agreement against the
disclosing Party or is filing a patent under Section 11 of this Agreement.

 

7.5 Each Party shall have the right to disclose and sublicense as specified in
Section 8 Specific Results and Pre-T0 Information (including High Sensitivity
Pre-T0 Information) to any of its Wholly Owned Subsidiaries and its Related
Subsidiaries at any time; provided however, that such Wholly Owned Subsidiaries
and its Related Subsidiaries shall agree to be bound by substantially the same
terms as are applicable to said Party in Sections 7.2, 7.3, and 7.4 and the
survival of same pursuant to Section 12. Further, each Party may authorize its
Wholly Owned Subsidiaries and its Related Subsidiaries to whom such Party has
disclosed Specific Results and Pre-T0 Information pursuant to this Section 7.5
to exercise some or all of its rights to disclose Specific Results and Pre-T0
Information under and in accordance with Section 7.6.

 

7.6 Subject to provisions of this Section 7.6, AMD shall have the right to
disclose the following portions of the Specific Results and Pre-T0 Information
(except for High Sensitivity Pre-T0 Information) to Third Parties, but solely
for the purpose of enabling such party to assist AMD, in exercising the rights
granted to it hereunder:

 

  7.6.1 specifications for masks, materials, chemicals, consumables and/or
equipment to contractors or suppliers;

 

  7.6.2 wafers and/or information to have equipment maintained; or

 

  7.6.3 equipment lists and simple process flow information, excluding detailed
process flow information or detailed process specifications, as necessary in
order to enable installation of a process in a fabrication facility or to design
and construct a facility to practice such process; or

 

  7.6.4 spice models, design-related data (netlists, GDS), device models,
verification decks other than to Third Party contractors who design eDRAM or
Stand Alone Memory unless such contractor is providing such assistance in an AMD
or IBM facility.

Such disclosures will not be made without a written agreement between the
disclosing party and the recipient. Such written agreements shall be subject to
the following:

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 30 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  (a) such agreements must obligate the recipient to utilize the disclosed
information solely for the benefit of the discloser and for no other purpose,
and solely in furtherance of the purposes set forth in this Section 7.6;

 

  (b) such disclosures shall be subject to confidentiality terms and conditions
that are the same or substantially similar to those set forth in this Agreement,
and at a minimum must have a confidentiality term that is no shorter than that
set forth herein; and

 

  (c) the disclosing Party shall use reasonable efforts to negotiate a provision
in the agreement whereby IBM would be granted third party beneficiary status (or
the equivalent under whatever law applies to the agreement), to the extent
permitted by law, with an independent right to enforce the confidentiality and
license provisions of the agreement.

For the avoidance of doubt, AMD shall have the right under this Section 7.6 to
disclose portions of Specific Results and Pre-T0 Information (excluding High
Sensitivity Pre-T0 Information) as may be incorporated into a Derivative Process
as set forth in Sections 7.7 and 8.1, for the same purposes and subject to the
same limitations as set forth herein.

The following Pre-T0 Information (excluding High Sensitivity Pre-T0 Information)
and/or information from the “S” Process Development Project may be disclosed by
IBM and AMD to their customers, or as AMD provides in the course of exercising
its licenses under Section 8.7 and 8.17, solely for the purpose of enabling
sales of Integrated Circuits embodying the Specific Results to such customers
and to their contractors for the purpose of enabling a Party to exercise its
rights under this Section 7.6. Each of the disclosing Parties will have a
written confidentiality agreement in place with its customers respectively
having a term of confidentiality of five years from the date of disclosure and
limiting the use of such information to the purpose set forth herein:

 

  - process roadmap and development schedule for Process Development Projects

 

  - time schedule for development of device model library, and SPICE parameters

 

  - design rules for each Process Development Project

 

  - simplified process flow (indicative of rough number of process and mask
steps)

 

  - design manual

 

  - device models

 

  - checking decks

 

  - electrical characterization / model information

 

  - model to hardware comparisons.

 

  - reliability data and specifications

 

  - eDRAM soft error rate data and specifications

 

  - eDRAM test methodology

 

7.7

As set forth in Section 8.1, AMD has the right to utilize one or more aspects of
Bulk CMOS or Industry Standard Information in their development of the
Derivative Process. AMD shall have the right to disclose and sublicense as
specified in Section 8 such

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 31 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

Derivative Processes to its Wholly Owned Subsidiaries and their Related
Subsidiaries at any time (such disclosures being subject to the conditions set
forth in Section 7.5). AMD shall also have the right to disclose and sublicense
as specified in Section 8 such Derivative Processes to Third Parties, as
follows:

 

  (i) to not more than *** Third Parties in total under this Agreement subject
to Section 7.7(ii), wherein such disclosure and sublicense shall be *** of the
applicable Process Development Project for *** of such Third Parties, and
wherein for the AMD FMV, such disclosure and sublicense shall be no earlier than
*** of the applicable Process Development Project if AMD has an ownership
interest of at least *** percent (*(***%) at the *** or *** if AMD has an
ownership interest of less than *** percent (***%) in the AMD FMV at the time of
disclosure, provided in either case:

 

  a. The AMD FMV may not ***, provided that in no case shall the AMD FMV be
prohibited from selling ***; and

 

  b. ***; and

 

  c. Any other owners of the AMD FMV do not receive a license to any Bulk CMOS
or Industry Standard Information under the AMD FMV license grants in this
Section 7.7. AMD shall contractually require the AMD FMV to put procedures in
place to prevent the disclosure of any Bulk CMOS or Industry Standard
Information to any other owners of the AMD FMV. It is understood that employees
of AMD’s current flash memory partner working within the AMD FMV might be
exposed to such disclosed information and such exposure shall not constitute a
disclosure under this Section nor a breach of any confidentiality obligations
hereunder; and

 

  (ii) to *** no earlier than the *** of the applicable Process Development
Project

Such sublicenses will not be granted without a written agreement between the
disclosing party and the sublicensee. Such sublicenses and sublicense agreements
shall be subject to the following:

 

  (a) Except for the AMD FMV for the purpose of producing flash memory products,
such sublicenses must be for the entire Derivative Process, and not solely or
primarily those portions of the Derivative Process derived from the Specific
Results. Furthermore, and with respect only to the AMD FMV, such sublicense and
disclosure may be to portions of those Bulk CMOS and Industry Standard CMOS
Specific Results identified in accordance with Section 3.4;

 

  (b)

such sublicenses shall specifically exclude the right for the Third Party to
utilize all or any aspect of the Derivative Process to develop, derive, or

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 32 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

otherwise create a fabrication process to fabricate SOI Integrated Circuits or
High Performance Integrated Circuits. Furthermore, for Third Parties who are
Foundry Companies, such sublicense shall include the right for such Third
Parties to manufacture Semiconductor Products only for sale to AMD until ***
after Qualification of the applicable Process Development Project and thereafter
to others;

 

  (c) such sublicenses shall be subject to confidentiality terms that are the
same or substantially similar to those set forth in this Agreement, and at a
minimum must have a confidentiality term that is no less than that set forth
herein and include IBM as a third party beneficiary with respect to such
confidentiality terms that may be disclosed under said sublicense so that IBM is
enabled to enforce its rights with respect to such confidentiality terms and to
seek to obtain damages as may be appropriate;

 

  (d) such sublicense shall terminate, with immediate effect if the Third Party
undergoes any of the following:

becomes insolvent, is dissolved or liquidated, files or has filed against it a
petition in bankruptcy, reorganization, dissolution or liquidation or similar
action filed by or against it, is adjudicated as bankrupt, or has a receiver
appointed for its business;

has all or a substantial portion of its capital stock or assets expropriated or
attached by any government entity; or

with the exception of the AMD FMV, the Third Party undergoes a Change of Control
(as such term is defined in Section 12.3 of this Agreement, as modified to apply
to such sublicensee instead of AMD), but with regard to the AMD FMV, if a new
entity formed from the former AMD FMV is no longer an AMD FMV, such sublicense
to the new entity shall survive; and

 

  (e) to the extent permitted by law, such agreement shall grant IBM third party
beneficiary status (or the equivalent under whatever law applies to the
sublicense agreement) with an independent right to enforce the confidentiality
and license term of the agreement. If AMD fails to reach an agreement with its
disclosee(s) on such third party beneficiary status, then IBM shall discuss and
negotiate with AMD for a possible alternative to this sub-section (e).

 

7.8

Notwithstanding any other provision of this Agreement, AMD shall not be
prevented from furnishing or disclosing technical information whether or not
included in Specific Results developed solely by AMD, or by AMD and Third
Parties to any Third Party. For the avoidance of doubt, AMD agrees that it shall
not engage with Third Parties to develop technical information within the scope
of this Agreement for the purpose of

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 33 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

circumventing the terms and conditions of this Section 7. Further, disclosure of
such technical information shall not be prevented even if a minor portion of
Bulk CMOS or Industry Standard CMOS Information embodied in Specific Results is
commingled with and constitutes an inseparable element of such technical
information. Additionally, the Parties agree that, subject to the terms of this
Section 7.8, AMD reserves the right to use AMD Background Know-How and to
disclose such Background Know-How to Third Parties, without limitation even if a
minor portion of Pre-T0 Information (excluding High Sensitivity Pre-T0
Information) is commingled with and constitutes an inseparable element of such
technical information. Prior to disclosing any such commingled Pre-T0
Information to Third Parties, AMD must obtain written approval of IBM’s
Management Committee member, which approval shall not be unreasonably withheld.
In addition, AMD agrees that, to the extent it has the right to do so, AMD will
submit as AMD Background Know-How any improvements or enhancements made by AMD
or a Third Party to such commingled Pre-T0 Information. AMD further agrees that
it will exercise reasonable efforts to obtain the right to submit such
improvements or enhancements as AMD Background Know-How. AMD’s failure to
provide such submissions due to administrative reasons shall not be considered a
breach of this Agreement. For clarity, any information that substantially alters
the fundamental nature of the commingled Pre-T0 Information shall not be
considered a “minor portion”. If any dispute arises with regard to the
definition of “minor portion” prior to disclosure, the Management Committee
shall resolve such dispute. No royalties shall be payable in connection with the
disclosures permitted by this Section 7.8.

In addition, AMD may request permission in writing from IBM to disclose Specific
Results and/or Pre-T0 Information, in addition to that set forth in Sections
7.5, 7.6, 7.7 and 7.8 to Third Parties. IBM will consider and respond in writing
within four weeks to each such request.

 

7.9 IBM shall have the right to disclose Specific Results to any Subsidiary or
any Third Party, at any time and for any purpose, and such recipients shall have
the right to disclose Specific Results to their Subsidiaries, provided that such
disclosures shall be subject to appropriate confidentiality terms that, at a
minimum, shall have a term of confidentiality no shorter than that set forth
herein.

 

7.10 With respect to information that does not relate to the Process Development
Projects and which is considered confidential by either Party, it is not the
intention of either Party to disclose to or obtain from the other Party any such
information. In particular, the Parties acknowledge that IBM has other
development projects and relationships being conducted in the Development
Facilities, and the Parties shall take reasonable precautions to limit the
disclosure and receipt of information unrelated to Process Development Projects.
In the event that a Representative of one Party obtains any such information of
the other Party that is designated as confidential or which should from its
nature be understood to be confidential, the Technical Coordinators of both
Parties shall be informed, and any such information in tangible form shall
promptly be returned to said originating Party. Nothing in this Agreement shall
convey any right to said Party to use said tangible information for any purpose.
However, any non-tangible information related to said information which is
retained in the minds of the Party’s employees will be treated as Specific
Results.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 34 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECTION 8 – LICENSES TO BACKGROUND KNOW-HOW

 

8.1 IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective trade secret/know-how rights in and to Background Know-How that
becomes part of Specific Results pursuant to Section 3 or is part of the Pre-T0
Information (including High Sensitivity Pre-T0 Information), a non-exclusive,
perpetual, worldwide, irrevocable (subject to all the terms and conditions of
this Agreement) license, to use such Background Know-How for the purpose of
researching, developing, engineering, manufacturing, using, marketing, selling,
servicing and otherwise disposing of Licensed Products. AMD shall have no
obligation under this Agreement to pay any royalty for the licenses set forth in
this Section 8, except as provided in Sections 5, 8.19 and 8.20.

For clarification, the foregoing license shall include the right for AMD to
utilize one or more aspects of Bulk CMOS and Industry Standard CMOS Information
for the development and qualification of its own, proprietary Bulk CMOS and
Industry Standard CMOS process(es) (“Derivative Process(es)”) and for
developing, engineering, manufacturing, using, marketing, selling, servicing and
otherwise disposing of Integrated Circuits other than SOI Integrated Circuits or
High Performance Integrated Circuits utilizing such Derivative Process, such
Integrated Circuits being designed by any party. It is expressly confirmed that
such license shall include the right for AMD to develop Derivative Process(es).

 

8.2 IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective copyright rights in and to Background Know-How , that becomes part of
Specific Results pursuant to Section 3 or is part of the Pre-T0 Information
(including High Sensitivity Pre-T0 Information), a non-exclusive, perpetual,
worldwide, irrevocable (subject to all the terms and conditions of this
Agreement) license to copy documentation and other written expression, to make
derivative works of such written expression, to distribute such documentation
and derivatives as set forth elsewhere in this Section 8, and to execute,
display, and perform to the extent consistent with the provisions of Section 7;
provided however, that AMD shall make only such numbers of copies and create
such derivative works as are reasonably necessary for them to carry out the
license rights set forth in Sections 8.1, 8.5, 8.7, 8.8 and 8.9.

 

8.3 IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective mask work rights in and to Background Know-How, that becomes part of
Specific Results pursuant to Section 3 or is part of the Pre-T0 Information
(including High Sensitivity Pre-T0 Information), a non-exclusive, perpetual,
worldwide, irrevocable (subject to all the terms and conditions of this
Agreement) license to use any process-related mask design information provided
to a Process Development Project (e.g. kerf test structures) and create
derivative works thereof, as reasonably necessary for the licensed Parties to
carry out the license rights set forth in Section 8.1, 8.5, 8.7, 8.8, and 8.9.
Unless otherwise authorized, this right shall not include any rights to utilize
any product design information in such masks.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 35 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8.4 AMD hereby grants to IBM, under AMD’s trade secret and know how rights in
and to Background Know-How that becomes part of Specific Results pursuant to
Section 3 or is a part of Pre-T0 Information (including High Sensitivity Pre-T0
Information), a non-exclusive, perpetual, worldwide, fully paid-up, and
irrevocable (subject to all the terms and conditions of this Agreement), license
to use such Background Know-How for the purpose of researching, developing,
engineering, manufacturing, using, marketing, selling, servicing and otherwise
disposing of Integrated Circuits, and to make derivatives of such information
for such uses. In the case of copyrights, such license is to copy documentation
and other written expression, to make derivative works of such written
expression, to distribute such documentation and derivatives, and execute,
display, and perform to the extent consistent with the provisions of Section 7;
provided however, that IBM shall make only such numbers of copies and create
such derivative works as are reasonably necessary for it to carry out the
license rights set forth herein. In the case of mask work rights, such license
is to use any process-related mask design information provided to a Process
Development Project (e.g. kerf test structures) and create derivative works
thereof, as reasonably necessary for IBM to carry out the license rights set
forth herein. Unless otherwise authorized, this right shall not include any
rights to utilize any product design information in such masks. The foregoing
rights include the right for IBM to use such information and materials at
facilities it solely owns or solely controls and the Development Facilities,
with the right to also utilize such information and materials (subject to the
foregoing restrictions) at facilities of Subsidiaries to whom such information
and materials have been disclosed pursuant to Sections 7.9 and 8.5.

 

8.5 The licenses granted in Sections 8.1 through 8.4 shall include the right for
each Party to sublicense consistent with their respective disclosure rights as
set forth in Section 7, subject to the terms and conditions set forth therein
and as may be applicable pursuant to this Section 8. Each Party agrees to not
unreasonably withhold the granting, upon request by a recipient to whom
disclosure has been made pursuant to Sections 7.5, 7.7, and 7.9, of a
non-exclusive license under such Party’s patents, under reasonable and
non-discriminatory terms and conditions, to the extent necessary for such
recipient to utilize the disclosed information for the purposes set forth in the
applicable clause of Section 7, provided such recipient otherwise respects the
intellectual property rights of the granting Party.

 

8.6 No license or other right is granted herein by any Party to the other Party,
directly or indirectly, by implication, estoppel or otherwise, with respect to
any trade secrets, know-how, copyrights, mask works, patents, patent
applications, utility models, or design patents except as expressly set forth in
this Agreement, and no such license or other right shall arise from the
consummation of this Agreement or from any acts, statements or dealings leading
to such consummation. The Parties expressly understand and acknowledge that any
patent license rights that may be required to carry out the licenses set forth
in this Agreement are set forth in separate patent cross-license agreements
between them.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 36 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8.7 After September 30, 2003, AMD may exercise the sublicensing option in this
Section 8.7. IBM hereby grants to AMD the right to disclose and sublicense the
process technology developed by IBM and AMD under this Agreement including SOI
Device Information, High Performance Device Information and Bulk CMOS and
Industry Standard CMOS Information and Pre-T0 Information (excluding High
Sensitivity Pre-T0 Information) subject to the following requirements. AMD may
sublicense no more than *** with a combined maximum of *** wafers per month for
such technology consumed by, or supplied to the ***. Said combined maximum
volume amount for a specific technology will apply until the confidentiality
period for that specific technology expires. AMD must own greater than ***
(defined in the same manner as for Subsidiary except for the ownership
percentage) *** and the *** own the *** except for ***. The *** will derive no
more than *** percent of its total revenue from ***. The *** will not be based
in *** (which for purposes of this Section 8.7 *** does not include ***). The
*** will not have the right to use the licensed technology to provide ***. The
*** will not have the right to use the licensed technology other than in ***.
The *** will not be *** any sooner than *** after the later termination of
either the ***. The *** will not be located in ***.

If AMD builds or has built a 65 nm, 45 nm or 32nm manufacturing facility for the
purpose of exercising AMD’s rights and performing AMD’s obligations under the
immediately proceeding paragraph of this Section 8.7 and AMD and a *** cannot
utilize all of the combined maximum capacity of *** wafers per month, then six
(6) months prior to start of installation of 65 nm, 45 nm and 32nm technology
for volume production for any unutilized combined maximum capacity, and yearly
thereafter for any uncontracted, unutilized combined maximum capacity, AMD will
so notify IBM in writing, and IBM will have the right of first refusal of the
unutilized combined maximum capacity at a price to IBM of the then current
average market price for such wafers *** percent, but in no event will *** under
substantially similar terms and conditions. For the capacity that IBM refuses,
AMD may sell *** including *** subject to this Section 8.7 to Third Parties
(other than those that are not permitted to be a ***) provided AMD pays the
royalty specified in Section 5.6. The foregoing notification obligation will
cease when the royalty payment obligation for a technology expires.

 

8.8 IBM and AMD will meet on or before June 30, 2010 to discuss the possibility
of continuing “S” Process development for a period beginning upon the expiration
of this Agreement (“Extension Period”). The exact Strategic Technology
Objectives for Process Development Projects during the Extension Period will be
negotiated by IBM and AMD with the goal of industry leading performance. IBM
will attempt to recruit a third and fourth partner for participation in “S”
Process development during the term of the Extension Period and AMD will assist
IBM in these recruitment efforts and will be flexible in altering the terms and
conditions of the “S” Process development to accommodate such third and fourth
partners, provided however, the third or fourth partner is not Intel and the
Strategic Technology Objectives still seek industry leading performance.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 37 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8.9 If IBM and AMD do not reach agreement by December 31, 2010 to an extension
of this Agreement beyond December 31, 2011, then IBM will grant AMD the license
and sublicense rights in this Section 8.9 effective as of January 1, 2012. (See
Section 5.8 for payment terms)

IBM hereby grants to AMD a license to the process technology developed by IBM
and AMD under this Agreement including Pre-T0 Information (including High
Sensitivity Pre-T0 Information), SOI Device Information, High Performance Device
Information, Industry Standard CMOS Information and Bulk CMOS Information to
complete development of the 32 nm technology and develop process technology
below 32 nm. The license includes the right to sublicense no more than ***
wherein AMD contributes at least *** and the right for AMD and the *** to use
and disclose the 32 nm technology and below to Wholly Owned Subsidiaries. The
*** will derive no more than *** percent of its total revenue from ***. The ***
will not be based in *** (which for purposes of this Section 8.9 *** does not
include ***). The *** will not have the right to use the licensed technology to
provide ***, except to AMD or AMD Subsidiaries. The *** will not be *** any
sooner than *** after termination of either the ***. The *** will not be located
in ***.

 

8.10 Notwithstanding any provisions to the contrary in this Agreement, IBM
hereby grants to AMD a nonexclusive, nontransferable, worldwide, fully paid-up,
royalty-free, irrevocable and perpetual (except if terminated pursuant to
Section 12.5) right and license under all copyrights, trade secrets and
know-how, owned or licensable by IBM, contained in the IBM Background Know-How,
and Specific Results to have Licensed Products manufactured at *** for AMD in a
90, a 65 and 45 nanometer semiconductor manufacturing process. For clarity, the
license grant in this Section 8.10 shall include the right of AMD to disclose
IBM Background Know-How, Specific Results and Pre-T0 Information (excluding High
Sensitivity Pre-T0 Information), received by or available to AMD under this
Agreement, to ***, to the extent needed to exercise the license granted herein,
provided *** agrees to be bound by substantially the same confidentiality terms
and conditions as are applicable to AMD in Sections 7.2, 7.3 and 7.4. For the
avoidance of doubt, the license grant in this Section 8.10 shall not relieve AMD
of its royalty obligations for ASIC Products under Section 5.4.

 

8.11 Notwithstanding any provisions to the contrary in this Agreement, the
licenses granted to AMD in Section 8.10 shall include the right of AMD to
sublicense AMD Wholly Owned Subsidiaries. Each sublicensed Wholly Owned
Subsidiary shall be bound by the terms and conditions of this Agreement as if it
were named in place of AMD. Any sublicense granted to a Wholly Owned Subsidiary
shall automatically terminate on the date each such Wholly Owned Subsidiary
ceases to be a Wholly Owned Subsidiary of AMD, unless such cessation occurs
after December 31, 2012 for 65nm or after December 31, 2015 for 45nm.

 

8.12

Notwithstanding any provisions to the contrary in this Agreement, IBM shall
grant to a ***-AMD Manufacturing Facility designated by AMD, a nonexclusive,
nontransferable, worldwide, fully paid-up royalty-free, irrevocable and
perpetual (except if terminated

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 38 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

pursuant to Section 12.5) right and license under all copyrights, trade secrets
and know-how, owned or licensable by IBM, contained in the IBM Background
Know-How, Specific Results and Pre-T0 Information (excluding High Sensitivity
Pre-T0 Information) to make Licensed Products, in a 90, a 65 and 45 nanometer
semiconductor manufacturing process for sale only to AMD and AMD Wholly Owned
Subsidiaries. For clarity, the license grant in this Section 8.12 shall include
the right of AMD to disclose IBM Background Know-How, Specific Results, and
Pre-T0 Information (excluding High Sensitivity Pre-T0 Information) received by
or available to AMD under this Agreement, to the ***-AMD Manufacturing Facility,
to the extent needed to exercise the license granted herein, provided the
***-AMD Manufacturing Facility agrees to be bound by substantially the same
confidentiality terms and conditions as are applicable to AMD in Sections 7.2,
7.3 and 7.4. For the avoidance of doubt, the license grant in this Section 8.12
shall not relieve AMD of its royalty obligations for ASIC Products under Section
5.4.

 

8.13 Pursuant to the patent cross license agreement entered into between IBM and
AMD with an effective date of January 1, 1997, each Party has granted certain
licenses to the other under its patents based on patent applications filed prior
to July 1, 2005, as more fully described in that patent cross license agreement.
IBM and AMD acknowledge and agree that the licenses granted in this Section 8 of
this Agreement do not include licenses under the patents of either Party.

 

8.14 IBM shall not be responsible to AMD for the quality of Licensed Products
manufactured by *** or the ***-AMD Manufacturing Facility for AMD.

 

8.15 All information materials provided by AMD to *** pursuant to Section 8.10
and 8.12 of this Agreement shall be furnished “as is.” IBM MAKES NO WARRANTY AS
TO THIS INFORMATION OR MATERIALS, OR AS TO THE RESULTS TO BE ATTAINED BY *** OR
THE ***-AMD MANUFACTURING FACILITY FROM THE USE OF THE INFORMATION OR MATERIALS,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR PARTICULAR PURPOSE. IBM makes no representations or warranty that
the use of the foregoing information or materials is sufficient for *** or the
***-AMD Manufacturing Facility to develop or manufacture any product or for
anything else.

 

8.16 Neither Party makes any representation or warranty, express or implied, or
assumes any liability, with respect to the infringement of patents or other
rights of Third Parties which may arise out of the use of any of the information
or materials furnished to *** or the ***-AMD Manufacturing Facility by AMD
hereunder, or due to AMD’s operation under the licenses granted in Sections 8.10
and 8.12, notwithstanding that a Party may be or may become licensed under the
patents or other rights of third parties relating to inventions which may or may
not be practiced in the information or materials furnished by AMD to *** or the
***-AMD Manufacturing Facility. Each Party understands that no license or other
right is extended to it or to its customers or to *** under any such third party
patents or other intellectual property rights.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 39 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8.17 IBM hereby grants to AMD a non-exclusive, perpetual, worldwide, irrevocable
(subject to all the terms and conditions of this Agreement including the payment
of royalties in Section 5.7) license to use the Bulk CMOS Information and
portions of Specific Results other than those portions which AMD uses ***
manufactured in the applicable technology generation (e.g. 45nm, 32nm) in any
given quarter for the purpose of researching, developing, engineering and
manufacturing up to *** wafers (other than SOI Wafers) per week in 65nm, 45nm
and/or 32 nm technology, including the right to sell, market, distribute or
otherwise dispose of such wafers to Third Parties, provided that such licensed
wafers manufactured using the aforementioned portions of Specific Results shall
not include high performance microprocessors intended for use in high
performance enterprise Servers.

 

8.18 IBM has identified in Exhibit L that Pre-T0 Information not yet selected by
the Management Committee for use in a Process Development Project that IBM
chooses, in its sole discretion, to maintain as confidential information (“High
Sensitivity Pre-T0 Information”). AMD agrees that IBM reserves the right to
update Exhibit L when any of such information is no longer considered to be High
Sensitivity Pre-T0 Information or when IBM provides AMD with significant data to
support the addition of new High Sensitivity Pre-T0 Information to Exhibit L. If
AMD does not believe that IBM has provided significant data to support such
addition or if AMD believes that items should be removed from Exhibit L, the
issues shall be elevated to the Management Committee for resolution.
Additionally, IBM agrees that any information on Exhibit L that is publicly
disclosed, without breach of either Party’s confidentiality agreements with each
other or with a Third Party, shall no longer be considered High Sensitivity
Pre-T0 Information. Any other update to Exhibit L shall require the approval of
the AMD and IBM Representatives on the Management Committee.

AMD may use Pre-T0 Information that is not High Sensitivity Pre-T0 Information
for any purpose. AMD may not transfer the High Sensitivity Pre-T0 Information to
any Subsidiaries or Third Parties without written approval of the IBM
Representative on the Management Committee. Pre-T0 Information (other than High
Sensitivity Pre-T0 information) may be disclosed to Third Parties, subject to
AMD’s obligations under Section 7. In addition, AMD agrees at its sole
discretion and to the extent it has the right to do so, to submit as AMD
Background Know-How any improvements or enhancements made by AMD or a Third
Party to such Pre-T0 Information.

Additionally, AMD agrees that it will not sell commercially available products
that use High SensitivityPre-T0 Information prior to *** without IBM’s written
approval, which IBM approval will not be unreasonably withheld. Notwithstanding
the foregoing, AMD will not be prevented from selling such products using High
Sensitivity Pre-T0 information if (a) such High Sensitivity Pre-T0 information
is not detectable through reverse engineering, and (b) AMD has not disclosed use
of such High Sensitivity Pre-T0 Information.

 

8.19

For the avoidance of doubt, as set forth in Section 3.9.2 a., AMD shall be
permitted to perform bumping using the Bump Technology for up to ***
semiconductor wafers per

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 40 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

calendar quarter for Third Parties. For each *** wafer bumped for Third Parties
in excess of *** per calendar quarter, AMD shall pay IBM a royalty of ***
percent (***%) of the bumping price charged by AMD to the Third Parties. AMD’s
royalty obligation shall continue through the Term. After the Term, AMD may bump
an unlimited number of wafers for third parties with no further royalty or
reporting obligations, including no additional fees for AMD or the Third Parties
who have products Bumped by AMD.

For the avoidance of doubt, as set forth in Section 3.9.2 a., AMD shall be
permitted to perform bumping using the Bump Technology for up to ***
semiconductor wafers per calendar quarter for Third Parties. For each ***mm
wafer bumped for Third Parties in excess of *** per calendar quarter, AMD shall
pay IBM a royalty of *** (***%) of the bumping price charged by AMD to the Third
Parties. AMD’s royalty obligation shall continue through the term of this
Agreement. After the Term, AMD may bump an unlimited number of wafers for third
parties with no further royalty or reporting obligations, including no
additional fees for AMD or the Third Parties who have products Bumped by AMD.

The licenses granted under, and other license related provisions of, Sections
8.1 through 8.3, 8.5, 8.7, 8.9 through 8.12, and 8.14 through 8.17 shall apply
to eDRAM Licensed Products in the same manner as such licenses and other
provisions apply to Licensed Products, as follows:

 

  (a) for eDRAM Licensed Products manufactured in a 45nm CMOS logic fabrication
process; and

 

  (b) for eDRAM Licensed Products manufactured in any CMOS logic fabrication
process, except as altered by Section 12.8.

SECTION 9 – LICENSE TO RESIDUALS AND PROPRIETARY TOOLS

 

9.1 Notwithstanding any other provisions of this Agreement, to the extent that
such use does not infringe the valid patents, patent applications, registered
designs, or copyrights of the other Party, and subject to the provisions of
Section 7, each Party shall be free to use the residuals of Specific Results,
the other Party’s Background Know-How, Proprietary Tools and Pre-T0 Information
(including High Sensitivity Pre-T0 Information), if any, and other confidential
information received pursuant to Section 7.2, above, for any purpose, including
use in the development, manufacture, marketing, and maintenance of any products
and services. The term “residuals” means that information in non-tangible form
which may be mentally retained by those Representatives of a Party who have had
access to Specific Results, the Background Know-How, Proprietary Tools and/or
Pre-T0 Information (including High Sensitivity Pre-T0 Information), if any, of
the other Party, pursuant to this Agreement. The Parties agree that the receipt
of Specific Results, the Background Know-How, Proprietary Tools and/or Pre-T0
Information (including High Sensitivity Pre-T0 Information), if any, of another
Party shall not create any obligation in any way limiting or restricting the
assignment and/or reassignment of a Party’s Representatives within that Party.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 41 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

9.2 Each Party grants to the other Party under the Proprietary Tools provided by
that Party for use in the Process Development Projects, an irrevocable,
non-exclusive and royalty-free license to use, execute, display, and perform
such Proprietary Tools in the Development Facilities for the purpose of the
Process Development Projects. Any Proprietary Tools that are introduced into the
Development Facilities for the purpose of the Process Development Projects may
not be transferred from the Development Facilities or used by a Party outside
the Development Facilities without the express written consent of the Party
introducing the Proprietary Tool(s). Any Party providing Proprietary Tools used
in the Process Development Projects that are not available from another source
or for which there is no reasonable substitute, will, to the extent it has the
right to do so, and on terms and conditions (including reasonable fees) to be
negotiated, grant a non-exclusive license to the other Party to use such
Proprietary Tools outside the Process Development Projects in furtherance of
their respective license rights set forth in Section 8.

SECTION 10 – OWNERSHIP OF SPECIFIC RESULTS

 

10.1 Except with respect to Designated Inventions, as set forth in Section 11 of
this Agreement, and except with respect to Background Know-How, Specific Results
shall be the property of both Parties which shall own the mask works, copyright,
trade secret, know-how and similar rights in all such material jointly without
accounting to the other Party. For the avoidance of doubt, such joint ownership
shall include Inventions other than Designated Inventions. Moreover, for the
avoidance of doubt, this Agreement shall constitute written consent of such
joint owner for the disclosing Party to make the disclosures set forth in
Section 7, to the extent such joint consent is required in a given jurisdiction;
provided, however, that such assent is subject to the terms and conditions of
this Agreement. Before applying to register or record in any country any of the
rights or material to which this Section 10 relates, the Parties shall hold
consultations and agree on whether this is appropriate and, if so, which of them
shall make such application and in which countries.

 

10.2 The joint ownership by the Parties of all copyright and similar right in
and to Specific Results shall be subject to Sections 7 and 8; the Parties
understand and agree that their status as joint owners does not grant them any
rights to utilize Specific Results over and above their respective disclosure
rights as set forth in Section 7 of this Agreement.

SECTION 11 – OWNERSHIP OF DESIGNATED INVENTIONS

 

11.1 Each Designated Invention made solely by one or more Representatives or
contractors of one Party, and title to all patent applications filed thereon and
all patents issued thereon, shall be solely the property of the inventing Party,
subject to a patent license granted in Section 11.3 below. It shall be in the
sole discretion of the inventing party to determine whether or not to file a
patent application on an Invention, thereby creating a Designated Invention.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 42 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

11.2 Designated Inventions made jointly by one or more Representatives or
contractors of one Party with one or more Representatives or contractors of any
other Party, and title to all patent applications filed thereon and all patents
issued thereon, shall be jointly owned by the inventing Parties. Each inventing
Party shall have the right to grant licenses (including the right of any
licensee to grant sublicenses) to the inventing Party’s Subsidiaries and/or to
Third Parties under any patent issued on such a joint Designated Invention
without compensation to the other inventing Party and/or its or their
Representatives or contractors, which hereby give any necessary consent for
granting such licenses as may be required by the law of any country. All
expenses, other than internal patent department expenses of the Parties,
incurred in obtaining and maintaining such patents shall be equally shared by
the inventing Parties (except as provided hereinafter). Prior to filing any
patent application in respect of any such joint Designated Inventions the
inventing Parties shall hold consultations and agree on whether this is
appropriate and, if so, which of them shall file and prosecute such application
and in which countries corresponding applications shall be filed and by whom.
With respect to any joint Designated Invention, where one inventing Party elects
not to seek or maintain such protection thereon in any particular country or not
to share equally in the expenses thereof, the other inventing Party shall have
the right to seek or maintain such protection in said country at its or their
own expense and shall have full control over the prosecution and maintenance
thereof even though title to any patent issued thereon shall be joint.

 

11.3 With respect to Designated Inventions under Sections 11.1, the owning Party
hereby grants the other Party the same rights and obligations with respect to
the relevant Specific Results provided for in this Agreement to carry out the
activities set forth in this Agreement (including, but not limited to, Sections
7, 8 and 9). With respect to patents issued on said Designated Inventions, the
license granted by the owning Party to the other Party shall be an irrevocable
(subject to the terms and conditions of this Agreement), worldwide,
non-exclusive, royalty-free, paid-up license to make, have made, use, lease,
sell, offer to sell, import and otherwise transfer any products and to practice
and have practiced any process and shall include the right of such licensed
Party to sublicense its Subsidiaries of the same or within the scope of the
foregoing license.

 

11.4 Each Party shall give the other Party all reasonable assistance in
connection with the preparation or prosecution of any patent application filed
by said other Party and shall cause to be executed all assignments and other
instruments and documents as said other Party may consider necessary or
appropriate to carry out the intent of this Section 11.

 

11.5 Nothing in this Agreement shall affect any patent license agreements
between the Parties currently existing, but may confer rights on one or more
Parties in addition to the rights they may have under such existing agreements.

 

11.6 To the extent that a license grant under Sections 9 and 11 recites the
right to make any product, apparatus and/or material, or practice any method or
process in the manufacture of same, such grant shall not be construed as
conveying the right to a Party or other entity to “have made” such product
apparatus and/or material, or “have practiced” any such method or process,
unless such right is expressly recited therein.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 43 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

11.7 The Project Leaders shall establish a procedure for reviewing Invention
disclosures in order to determine which Inventions are subject to the provisions
of Section 11.2 of this Agreement relating to joint Inventions.

SECTION 12 – TERM AND TERMINATION

 

12.1 This Agreement shall be in effect from the Effective Date and, unless
terminated prior to expiration as hereinafter set forth, shall remain in force
until the earlier of Qualification for CMOS13S2 or December 31, 2011. The term
of this Agreement may be extended by the mutual agreement of the Parties. If the
Parties do not agree to extend this Agreement and if the *** slips beyond
December 31, 2011, this Agreement shall be extended for an additional three
(3) month period for the sole purpose of completing the ***. The Parties will
mutually agree on the fees for such three (3) month period based upon the scope
of work remaining on the *** project, but in no case higher than fees paid by
AMD in the fourth quarter of 2011. All other terms and conditions of the
Agreement will remain in effect during such three (3) month period. If such
slippage is greater than three (3) months, this Agreement may be extended for
additional three (3) month periods subject to mutually agreeable terms and
conditions (for clarity, including fees based on the scope of work remaining on
the *** project) to be negotiated by the Parties.

 

12.2 At expiration of this Agreement, Sections 1; 3.8.1; 4.9 – 4.13, inclusive;
5.2, 5.4 – 5.8, inclusive; 5.10; 5.11; 5.13; 6; 7.1, 7.3-7.10 inclusive; 8; 9;
10; 11; 12; 13; 16; 17 and 18 shall survive and continue after the date of such
expiration and shall bind the Parties and their legal representatives,
successors and assigns.

 

12.3 Either Party shall have the right to immediately terminate this Agreement
as to a breaching Party (as defined herein) by giving written notice of
termination to the other Party if the other Party (the “breaching Party”) 1)
permanently ceases doing business; 2) is adjudged bankrupt or insolvent or files
a petition for bankruptcy; 3) goes into liquidation; or 4) undergoes a Change of
Control.

A “Change of Control” shall be deemed to have occurred if (a) there shall be
consummated (i) any consolidation or merger of a Party in which such Party is
not the continuing or surviving corporation, or pursuant to which shares of such
Party’s common stock would be converted into cash, securities or other property,
other than a merger of such Party in which the holders of such Party’s common
stock immediately prior to the merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
such Party; (b) the stockholders of a Party shall approve any plan or proposal
for the liquidation or dissolution of such Party, or (c) any person (as such
term is used in section 13(d) and 14(d) (2) of the Securities Exchange Act of
1934 (the Exchange Act”) other than a Party or any employee benefit plans
sponsored by such Party, shall become the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the company representing:
(i) more than one third of voting securities

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 44 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

having the voting power of such Party’s then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases, or otherwise, only if
such person and its Subsidiaries exceeded ten billion US dollars in revenue from
the sale of microprocessor Semiconductor Products in calendar year 2001; or
(ii) fifty percent (50%) or more of voting securities having the voting power of
such Party’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases, or otherwise.

 

12.4 If either Party to this Agreement fails to perform or violates any material
obligation of this Agreement, then, upon thirty (30) days written notice to the
breaching Party specifying such failure or violation (the “Default Notice”), the
non-breaching Party may terminate this Agreement as to the breaching Party,
without liability, unless:

The failure or violation specified in the Default Notice has been cured within a
thirty (30) day period; or

The failure or violation reasonably requires more than thirty (30) days to
correct (specifically excluding any failure to pay money), and the breaching
Party has begun substantial corrective action to remedy the failure or violation
within such thirty (30) day period and diligently pursues such action, in which
event, termination shall not be effective unless ninety (90) days has expired
from the date of the Default Notice without such corrective action being
completed and the failure or violation remedied.

 

12.5 Contingencies.

 

  (i) Intentionally left blank.

 

  (ii) Additionally, the Parties acknowledge that capital purchases necessary
for the continued development of the Process Development Projects past
December 31, 2008 are conditioned upon the receipt of IBM corporate management
and Board of Directors approval. If such approvals are not received by
September 30, 2007, either Party shall have the right to terminate this
Agreement effective December 31, 2008 without liability to the non-terminating
Party, provided, however, that if such approvals are received after
September 30, 2007, but prior to either Party’s exercise of its above right to
terminate, the above right to terminate shall lapse. The survival provision of
Section 12.2 (including the licenses set forth in Sections 8.9 – 8.12 shall
apply to any such termination, provided however that no payments shall be due by
AMD under Section 5.8 for such licenses.

 

12.6

Notwithstanding any provision to the contrary elsewhere in this Agreement, upon
termination of this Agreement pursuant to Sections 12.3 or 12.4, the
non-breaching Party shall have the right to terminate all licenses and
disclosure rights granted to the breaching Party pursuant to Sections 7, 8, 9,
10 and 11. If such licenses are terminated, the breaching Party shall
immediately return to the non-breaching Party, or destroy, any

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 45 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

documentation or materials embodying Specific Results and/or Background
Know-How, and such return or destruction shall be certified to the non-breaching
Party, in writing, by an officer of the breaching Party. Other than any such
termination of licenses and disclosure rights to the breaching Party, Sections
1; 3.8.1, 4.9 – 4.13, inclusive; 5.2, 5.4 – 5.8, inclusive; 5.10; 5.11; 5.12;
5.13; 6; 7.1, 7.3-7.10 inclusive; 8; 9; 10; 11; 12; 13; 16; 17 and 18 shall
survive and remain in full force and effect. In addition, the breaching Party
shall continue to be bound by the limitations and obligations set forth in
Sections: 1; 4.9 and 4.10; 5.2, 5.4 – 5.8, inclusive; 5.10; 5.11; 5.12; 5.13; 6;
7.1, 7.3, 7.4; 8.6; 9.2; 12; 13; 16; 17; and 18.

Additionally, AMD shall have the right to immediately terminate (for convenience
and without liability to either Party) this Agreement by giving written notice
of termination to IBM, if IBM sells, leases, exchanges or otherwise transfers
(in one transaction or a series of related transactions) the assets of its
microelectronics business unit required to perform its obligations under this
Agreement. Sections 1; 3.8.1; 4.9 – 4.13, inclusive; 5.2, 5.4 – 5.8, inclusive;
5.10; 5.11; 5.12; 5.13; 6; 7.1, 7.3-7.10 inclusive; 8; 9; 10; 11; 12; 13; 16; 17
and 18 shall survive and continue after the date of such termination and shall
bind the Parties and their legal representatives, successors and assigns,
provided however that no payments shall be due by AMD under Section 5.8 for
licenses granted under the surviving terms of the Agreement.

Additionally, AMD shall have the right to terminate (for convenience and without
liability to either Party) the development of eDRAM Technology effective
December 31, 2008 by giving written notice of termination to IBM any time prior
to June 30, 2008. In the event of such termination the following will occur:
(i) all Process Development Projects and other activities related to eDRAM
Technology shall terminate effective December 31, 2008, (ii) the licenses
granted by IBM to AMD under Section 8.21(b) shall lapse effective December 31,
2008, (iii) AMD’s payments to IBM under Section 5.1 shall be decreased relative
to the tables in Section 5.1 by *** ($***) for each of the third and fourth
calendar quarters of 2008 and by *** dollars ($***) for each calendar quarter
between the first calendar quarter of 2009 through the second calendar quarter
of 2010, inclusive, and (iv) the royalty provisions of Section 5.13 shall become
effective. In the event of such termination, the Parties may hold negotiations
regarding the granting of some portion of the licenses under Section 8.21(b)
subject to mutually agreeable terms and conditions (for clarity, including fees
commensurate with the scope of such portion of licenses to be granted) to be
negotiated by the Parties.

SECTION 13 – FUNDS TRANSFER, NOTICES AND OTHER COMMUNICATIONS

 

13.1

Any notice or other communication required or permitted to be given to either
Party pursuant to this Agreement shall be sent to such Party by facsimile or by
registered airmail, postage prepaid, addressed to it at its address set forth
below, or to such other address as it may designate by written notice given to
the other Party. All payments due hereunder to IBM shall be made to IBM by
telegraphic transfer or other equally expeditious means and IBM shall notify the
other Party within thirty (30) days of the date of this Agreement of the account
and other details needed by the other Party in order to

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 46 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

effect such transfer. Any such payment, invoice, notice or other communication
shall be effective on the date of receipt. The addresses are as follows:

 

13.1.1 In the case of IBM,

for mailing notices and other communications to IBM:

IBM Corporation

2070 Route 52

Hopewell Junction, NY 12533

Fax: ***

Attention: ***

With a copy to:

IBM Corporation

Drop 92B

2070 Route 52

Hopewell Junction, NY 12533

Fax: ***

Attention: ***

for electronic funds transfer to IBM:

IBM Director of Licensing

International Business Machines Corporation

***

***

***

Bank Account Number: ***

ABA Routing Number: ***

 

13.1.2 In the case of AMD,

for mailing notices and other communications to AMD:

AMD

One AMD Place

PO Box 3453, MS150

Sunnyvale, CA 94088

Tel: (408)***

Fax: (408)***

Attention: General Counsel

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 47 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECTION 14 – POTENTIAL EXPANSION OF PROCESS DEVELOPMENT PROJECTS

Either Party may submit a request to the Management Committee to expand the
scope of the Process Development Projects as set forth in Section 3.1 and
Section 3.8. In order to expand the scope of the Process Development Projects
the Management Committee must mutually agree and submit such proposal to the
senior executives of the Parties, as defined in Section 4.1.1 for review. If the
Parties agree to a change of scope, any such agreement must be set forth in a
signed amendment to this Agreement. In determining whether or not to expand the
scope of the Process Development Projects, the Parties shall evaluate each such
request in light of the overall impact such modification would have on the
Strategic Technology Objectives and Development Schedule of the Process
Development Projects, set forth in Exhibits A and B, as well as cost, schedule,
and other business objectives.

SECTION 15 – FORCE MAJEURE

 

15.1 Either Party hereto shall be excused from the fulfilment of any Process
Development Project obligation, except for payment obligations, under this
Agreement for so long as such fulfilment may be hindered or prevented by any
circumstances of force majeure such as but not limited to acts of God, war,
riot, strike, lockout, labor unrest, fire, flood, other natural catastrophe,
shortage of materials or transportation, national or local government
regulations or any other circumstance outside its control, provided that the
Party seeking to be excused shall make every reasonable effort to minimize the
hindrance of such fulfilment.

 

15.2 Upon the ending of such circumstance, the Party excused shall without undue
delay resume the fulfilment of obligations affected.

SECTION 16 – TAXES

Each Party shall bear and pay all taxes (including, without limitation, sales
and value added taxes but excluding income tax as specified below) imposed by
its own national government, including any political subdivision thereof, as the
result of the existence of this Agreement or the exercise of rights hereunder.
If either Party is required by its national government to pay income tax in
respect of the payments and/or royalties made by it to either or both of the
other Parties, said Party shall pay such income tax on behalf of said other
Party. Said Party may deduct such income tax from said payments and/or royalties
otherwise due and shall furnish said other Party, within a reasonable time after
its receipt of tax certificates from the applicable government entity such
certificates and other evidence of deduction and payment thereof as said Party
may properly require. In addition, each Party may independently pursue any
applicable tax credit for its share of expenses related to the Process
Development Projects.

SECTION 17 – LIMITATION OF LIABILITY

 

17.1

In no event shall either Party be liable to the other Party for incidental
damages, punitive damages, lost profits, lost savings or any other such damages,
including consequential

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 48 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

damages, regardless of whether the claim is for breach of contract, breach of
warranty, tort (including negligence), failure of a remedy to accomplish its
purpose or otherwise, even if such Party (or any Subsidiary) has been advised of
the possibility of such damages.

 

17.2 In no event shall either Party’s (or its respective Subsidiaries’)
aggregate liability to the other Party for actual direct damages in connection
with any claim or claims relating to this Agreement exceed the amount of ***
United States dollars (US ***), regardless of the form of action, provided that
this limitation will not apply to: i) any claim for payment of a sum or sums
properly due under this Agreement; ii) breach of confidentiality or license; or
iii) death, personal injury or physical damage to real property or tangible
personal property resulting from a Party’s own negligence, or that of its
employees, agents or subcontractors.

 

17.3 Nothing contained herein shall limit either Party’s right to seek a
preliminary injunction, temporary restraining order or any other equitable
relief in order to avoid material harm to its property, rights or other
interests. The Parties agree that for breaches of confidentiality or license
provisions the Party whose license grant or confidential information has been
breached (“non-breaching Party”) shall suffer irreparable harm and that remedies
at law may be insufficient; therefore, the non-breaching Party may seek any
remedy at law or in equity, including but not limited to, preliminary
injunction, injunction, and/or a temporary restraining order, without having to
prove either failure of a remedy at law or irreparable harm.

 

17.4 In no event shall either Party (or its respective Subsidiaries) be liable
for any damages claimed by the other Party based on any Third Party claim,
except as specifically set forth in Section 17.2 (iii) above.

SECTION 18 – GENERAL

 

18.1 Nothing contained in this Agreement shall be construed as conferring any
right to use in advertising, publicity or other promotional activities any name,
trade name, trademark or other designation of either Party hereto (including any
contraction, abbreviation or simulation of any of the foregoing); and each Party
hereto agrees not to disclose to other than its Subsidiaries the terms and
conditions of this Agreement except as may be required by law or government rule
or regulation, without the express written consent of the other Party.
Notwithstanding the foregoing, 1) the Parties shall be permitted to disclose a
summary of pertinent Sections of this Agreement that are reasonably necessary
for disclosing and/or licensing under this Agreement, and 2) each Party shall be
permitted to disclose pertinent Sections of this Agreement to such Party’s
independent accounting firm and outside attorneys; provided, however, that any
such disclosure is under a written agreement containing restrictions of
confidentiality at least as stringent as those contained herein.

 

18.2

This Agreement shall be construed, and the legal relations created herein
between the Parties shall be determined exclusively, in accordance with the laws
of the United States

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 49 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

of America and, specifically, the State of New York, without regard to conflicts
of law, as if said Agreement were executed in, and fully performed within, the
State of New York. Any proceeding to enforce, or to resolve disputes relating
to, this Agreement shall be brought before a court of competent jurisdiction in
the State of New York, including a Federal District Court, sitting within such
State. Parties hereby expressly waive any right to a jury trial and agree that
any proceeding hereunder shall be tried by a judge without a jury. In any
proceedings no Party shall assert that such court lacks jurisdiction over it or
the subject matter of the proceeding.

 

18.3 In the event of any dispute under this Agreement, and as a condition
precedent to any Party filing suit, instituting a proceeding or seeking other
judicial or governmental resolution in connection therewith, the Parties will
attempt to resolve such dispute by negotiation in accordance with the following
dispute resolution process. Excepting only that a Party may institute a
proceeding seeking an order for payment of any sum properly due and unpaid, a
preliminary injunction, temporary restraining order, or other equitable relief,
if necessary in the opinion of that Party to avoid material harm to its
property, rights or other interests, before commencing or at any time during the
course of, the dispute procedure in this Section 18.3.

 

  18.3.1 Such negotiations shall first involve the individuals in the Management
Committee. These individuals will exercise reasonable efforts to resolve such
dispute.

 

  18.3.2 If such negotiations do not result within thirty (30) calendar days of
their receipt of a written referral to them in a resolution of the dispute, the
dispute will be referred in writing to the senior executives named in
Section 4.1.1, above, which senior executives shall discuss and meet in person,
if necessary, in order to attempt to negotiate a resolution to the dispute.

 

  18.3.3 Except as set forth above, no Party shall file suit, institute a
proceeding or seek other judicial or governmental resolution of the dispute
until at least sixty (60) calendar days after the first meeting between the
senior executives.

 

18.4 In the event that any litigation occurs between or among the Parties
pertaining to this Agreement and any technical issues arise in the course
thereof, the Parties shall make good faith efforts to select one or more neutral
mutually acceptable technical experts with expertise in the pertinent technical
issues to assist the court in understanding and evaluating such issues.

 

18.5 Nothing contained in this Agreement shall be construed as conferring on any
Party any license or other right to copy the exterior design of any product of
the other Party.

 

18.6

No Party shall assign any of its rights or obligations under this Agreement
without prior written permission from the other Party. If any Party reorganizes
its business so as to set up a Related Subsidiary or Wholly Owned Subsidiary
that shall include the entire business and assets responsible for such Party’s
performance of its obligations under this

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 50 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

Agreement then the other Party agrees that the permission to assign to such
Related Subsidiary or Wholly Owned Subsidiary shall not be unreasonably
withheld. Any attempted such assignment without such permission shall be null
and void.

 

18.7 No actions, regardless of form, arising out of this Agreement, except for
non-payment actions or intellectual property actions, may be brought by either
Party more than two (2) years after the cause of action has arisen.

 

18.8 Each Party shall be responsible for compliance with all applicable laws,
regulations and ordinances. In addition, no Party and none of its agents or
employees acting on behalf of said Party will export or re-export any
confidential information of the other Party, or any process, product or service
that is produced as a result of the use of such confidential information, to any
country specified in the applicable laws and regulations of the United States as
a prohibited destination, without first obtaining the relevant government’s
approval, if required. As of the Effective Date the countries and nationals
excluded for Specific Results and Proprietary Tools under the United States
export laws and regulations are: Cuba, Iran, Iraq, Libya, North Korea, Sudan,
and Syria.

 

18.9 All monetary amounts specified herein are in lawful money of the United
States of America. Any action required herein to be taken by a specified
calendar month shall be taken by the last day of said month.

 

18.10 Neither this Agreement nor any activities hereunder shall impair any right
of any Party to design, develop, manufacture, sell, market, service, or
otherwise deal in, directly or indirectly, manufacturing processes, products or
services developed by such Party completely independent of this Agreement,
including those which are competitive with those offered by any Party. Subject
to the confidentiality and license limitations set forth in this Agreement, each
Party may pursue activities independently with any Third Party even if similar
to the activities under this Agreement.

 

18.11 Each Party is an independent contractor and not an agent, employee or
fiduciary of any other Party for any purpose whatsoever. No Party shall make any
warranties or representations on any other’s behalf, nor shall it assume or
create any other obligations on any other’s behalf. Nothing herein shall be
taken to constitute a partnership or joint venture between or among the Parties
hereto.

 

18.12 Press releases and other like publicity or advertising relating to this
Agreement and/or which mentions the other Party by name shall be agreed upon by
the Parties in writing prior to any release, such agreement not to be
unreasonably withheld.

 

18.13

If any section or subsection of this Agreement is found by competent judicial
authority to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of any such section or subsection in every other
respect and the remainder of the terms of this Agreement shall continue in
effect so long as the amended Agreement still expresses the intent of the
Parties. If the intent of the Parties cannot be preserved, the Agreement shall
be renegotiated with the Parties substituting for any invalid or unenforceable

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 51 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

+provision a valid or enforceable provision that achieves to the greatest extent
possible the same effect as would have been achieved by the invalid or
unenforceable provision.

 

18.14 Any waiver by either Party of any breach of, or failure to enforce at any
time, any of the provisions of any of this Agreement, shall not be construed as
or constitute a continuing waiver of such provision, or a waiver of any other
provision of this Agreement, nor shall it in any way affect the validity of any
of this Agreement or any part thereof, or the right of either Party thereafter
to enforce each and every provision of any of this Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 52 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

18.15 This Agreement will not be binding upon the Parties until it has been
signed herein below by or on behalf of each Party in which event it shall be
effective as of the date first above written. This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all previous communications, representations, understandings
and agreements, whether oral or written, made in the course of discussions
and/or negotiations between the Parties or any officer or representative thereof
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Parties unless
made in writing and signed on behalf of each of such Parties by their respective
representatives thereunto duly authorized. The requirement of written form may
only be waived in writing.

 

18.16 This Agreement may be executed in two (2) counterparts, each of which
shall be deemed an original, but each of which together shall constitute one and
the same agreement. Fax or scanned signatures will have the same legal effect as
original signatures.

 

18.17 Other contractual documents signed between AMD and IBM that refer to the
Second Amendment and Restatement of the “S” Process Development Agreement
(Effective as of December 28, 2002) are agreed hereby to refer, after execution
hereof, to this Agreement.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

Advanced Micro Devices, Inc.

    International Business Machines Corporation

By:

 

/s/ Hector Ruiz

    By:  

/s/ Adalio Sanchez

Name:

  Hector Ruiz     Name:   Adalio Sanchez

Title:

  CEO     Title:  

General Manager,

Technology Collaboration Solutions

Date:

  12/15/06     Date:   12/15/06

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 53 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A: TECHNICAL OBJECTIVES

EXHIBIT B: PROJECTED SCHEDULE

EXHIBIT C: MINIMUM STAFFING PARTICIPATION

EXHIBIT D: RESPONSIBILITIES OF THE MANAGEMENT COMMITTEE

EXHIBIT E: RESPONSIBILITIES OF THE PROJECT LEADERS

EXHIBIT F: VISITATION GUIDELINES

EXHIBIT G: RESPONSIBILITIES OF THE PRE-T0 STEERING COMMITTEE

EXHIBIT H: RESPONSIBILITIES OF THE PRE-T0 PROJECT LEADERS

EXHIBIT I: RESPONSIBILITIES OF THE BUMP TECHNOLOGY PROJECT LEADERS

EXHIBIT J: DOCUMENTATION

EXHIBIT K: BULK CMOS AND INDUSTRY STANDARD CMOS LIST

EXHIBIT L: HIGH SENSITIVITY PRE-T0 INFORMATION

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 54 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.1 CMOS 10S TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The CMOS-10S technology may include the following features if needed and
technically feasible:

-  ***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 55 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.2 CMOS10SE TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The CMOS-10SE technology may include the following features if needed and
technically feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 56 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.3 CMOS-11S TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The CMOS-11S technology may include the following features if needed and
technically feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 57 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.4 CMOS-11S2 TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The CMOS-11S2 technology may include the following features, if needed and
technically feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 58 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.5 CMOS-12S TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The CMOS-12S technology may include the following features if needed and
technically feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 59 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.6 CMOS-12S2 TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The CMOS-12S2 technology may include the following features if needed and
technically feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 60 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.7 CMOS-13S TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 61 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.8 CMOS-13S2 TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 62 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.9 CMOS-14S TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 63 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.10 Pre-T0 In-scope Technical Subjects

***

***

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 64 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.10 Pre-T0 In-scope Technical Subjects

***

***

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 65 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.10 Pre-T0 In-scope Technical Subjects

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 66 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.11 *** AND/OR *** TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The technology may include the following features if needed and technically
feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 67 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.12 *** TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The technology may include the following features if needed and technically
feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 68 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.13 *** TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

The technology may include the following features if needed and technically
feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 69 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.14 *** TECHNICAL OBJECTIVES

Strategic Technology Objectives

***

Technology Implementation Options

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 70 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.15 CMOS 12SeD Technical Objectives

Strategic Technology Objectives

***

Estimated targets (within 10%)

 

Parameter

 

***

 

***

Area

  ***   ***

VDD

  ***   ***

VPP

  ***   ***

Standby Power

(Vdd=1.0V, VPP=1.8V

Typical Corner, 95C)

  ***   ***

Cycle Time

(VDD=0.9V, VPP=1.6V

Typical Corner, 95C)

  ***   ***

Access time

(Same as above)

  ***   ***

Refresh, 105C

  ***   ***

Refresh, 95C

  ***   ***

Pump Area

  ***   ***

***

Technology Implementation Options

The CMOS 12SeD technology may include the following features, if needed and
technically feasible:

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 71 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT A

A.16 CMOS 13SeD Technical Objectives

Strategic Technology Objectives

***

Specifications to be determined

Technology Implementation Options

Technology Implementation Options to be determined

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 72 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT B

PROJECTED SCHEDULE

 

PROJECT    10S   10SE   11S   11S2   12S   12SeD   12S2   13S   13SeD   13S2  
14S

Pre-T0 Exit

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

T-Bulk

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

T1

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

T2**

   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***   ***

Bump Technology

 

PROJECT    A.11    A.12    A.13    A.14

Pre-T0 Exit

   ***    ***    ***    ***

T0

   ***    ***    ***    ***

T1

   ***    ***    ***    ***

T2

   ***    ***    ***    ***

--------------------------------------------------------------------------------

  ** T2 date is based on a ***, otherwise on a ***.

T1 and T2 Dates in the table above for 13S, 13S2 and 14S are target dates and
will be confirmed at the time of Pre-T0 Exit.

Checkpoint Definitions:

Pre-T0 Exit date: As defined in Section 1

T–Bulk date: Initially identify elements of the relevant Process Development
Project that IBM plans to use in IBM’s Bulk CMOS and Industry Standard CMOS

T1: yield process and reliability demonstration on an integrated process Test
Site

T2: meets functional requirements for an SOI Integrated Circuit product (not
Test Site)

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 73 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Preliminary Schedule for work supporting 12SeD:

 

•     ***

     

•     ***

      ***

***

   ***   

•     ***:

     

•     ***

      ***

•     ***

      ***

–    ***

     

•     ***

      ***

•     ***

      ***

Key CMOS 12SeD Design Milestones

 

Milestone

  

Comment

    

D0.0

   ***    ***

D0.3

   ***    ***

D1.0

   ***    ***

D1.3

   ***    ***

D2.0

   ***    ***

D2.3

   ***    ***

D3.0

   ***    ***

Definitions:

D0.0 – ***

D0.3 – ***

D1.0 – ***

D1.3 – ***

D2.0 – ***

D2.3 – ***

D3.0 – ***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 74 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT C

MINIMUM STAFFING PARTICIPATION

(Average Annual Staffing Level)

 

     2003   2004   2005   2006   2007   2008   2009   2010   2011 CMOS + eDRAM
   ***   ***   ***   ***   ***   ***   ***   ***   *** Bump    ***   ***   ***  
***   ***   ***   ***   ***   ***

--------------------------------------------------------------------------------

* The Staffing Allocation will be determined by the mutual agreement of the IBM
Project Leaders and AMD Project Leaders.

** These engineers are expected to be productive immediately and should have
enough experience in the given technology area to work independently and lead
sub teams.

*** If AMD exercises its termination right pursuant to Section 12.8, AMD’s
minimum staffing participation for CMOS + eDRAM will be reduced by 5 during 2009
and 2010.

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 75 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT D

RESPONSIBILITIES OF THE MANAGEMENT COMMITTEE

 

 

-

Approve changes in Strategic Technical Objectives as set forth in Exhibit A*

 

 

-

Approve changes of schedules of the Projects set forth in Exhibit B*

 

  - Establish a regular review process on no more than a quarterly basis with
business executives of each of the Parties of at least the level of Vice
President or other comparable level.

 

 

-

Approve external communications about the goals of the Projects and external
publications*

 

  - Resolve such other items as the Management Committee deems appropriate or as
indicated elsewhere in the Agreement as requiring the agreement of the
Management Committee.

--------------------------------------------------------------------------------

* Items marked require unanimous approval of the Management Committee

All other responsibilities, including day-to-day management responsibility for
the results to be achieved under the Agreement, shall reside with the IBM
Project Leader with the help of the AMD Project Leader.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 76 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT E

RESPONSIBILITIES OF THE IBM PROJECT LEADER

Project organization and coordination

 

  - Responsible for implementation of directives from the Management Committee
for the Process Development Projects

 

  - Responsible for identification and presentation to Management Committee of
those items which need Management Committee approval

 

  - Responsible for Project reporting at Management Committee reviews

 

  - Responsible for quarterly reports (technology status, milestones).

 

  - Responsible for allocation of Project resources

 

  - Responsible for review and approval of technical publications

 

  - Responsible for determining the organizational structure of the Project Team
and appointing key technical leaders and project managers to execute Projects

 

  - Responsible for managing the IBM infrastructure to support the Project
Activities

 

  - Responsible for Project schedule planning

 

  - Responsible for management of IBM Personnel

 

  - Responsible for completion of Documentation for each Process Development
Projects

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 77 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT E

RESPONSIBILITIES OF THE AMD PROJECT LEADER

 

  - Responsible for implementation of directives from the Management Committee
for the Projects

 

  - Responsible for identification and presentation to Management Committee of
those items which need Management Committee approval

 

  - Responsible for Project reporting at Management Committee reviews

 

  - Responsible for quarterly reports (technology status, milestones)

 

  - Responsible for review and approval of technical publications

 

  - Responsible for management of respective Party’s personnel

 

  - Responsible for completion of Documentation for each Process Development
Projects

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 78 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT F

VISITATION GUIDELINES

 

1.0 IBM shall issue security badges to visitors. Security badges must be
returned by visitors at the end of each assignment. Security badges must be
visibly displayed at all times by visitors while on IBM premises. If the
security badge is lost or stolen, the IBM Technical Coordinator shall be
immediately advised. Security badges shall not be loaned or interchanged.

 

2.0 Visitors shall only enter those buildings, departments, or areas which are
specifically designated by the IBM Technical Coordinator and for which entry is
required under this Agreement.

 

3.0 Visitors shall comply with all log-in/log-out requirements when entering or
leaving IBM buildings and/or designated work areas.

 

4.0 Visitors shall comply with all security and safety guidelines which are
posted on IBM premises and/or are otherwise specified by IBM.

 

5.0 IBM copying equipment and/or other IBM equipment (such as data processing
equipment and word processing equipment) shall not be used by visitors except
with prior approval of the IBM Technical Coordinator.

 

6.0 Visitors shall not disturb materials lying on IBM desks, mounted on easels
or displayed on chalkboards.

 

7.0 Visitors shall promptly leave buildings and department areas after
completing work assignments.

 

8.0 Visitors shall not leave IBM external doors propped open. No IBM materials
shall be removed from buildings without prior written approval.

 

9.0 Alcoholic beverages, illegal drugs, guns and ammunition, cameras, and
recording devices are not permitted on IBM premises.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 79 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT G

RESPONSIBILITIES OF THE PRE-T0 STEERING COMMITTEE

 

8 Responsible for providing technical guidance to the Management Committee for
defining Pre-T0 Activities and Technical Objectives (Exh. A)

 

9 Responsible for assisting the Project Leaders in the implementation of the
Pre-T0 Activities

 

10 Approve changes in Pre-T0 Technical In-Scope Technical Subjects and projects
as set forth in Exhibit A, with final approval to be provided from the
Management Committee

 

11 Actively participate in the review and approval process regarding external
communication about the goals of the projects and external publications

 

12 Responsible for reporting on Pre-T0 Activities

 

13 Responsible for working with the Management Committee and appropriate
development and Pre-T0 Project leaders to define 32 and 22nm Technology
Objectives and Technology Implementation Options. Preliminary Objectives and
Options should be defined 5 quarters prior to Pre-T0 exit. Updated Objectives
and Options should be provided at Pre-T0 Exit (start of T0).

 

  • Establish an appropriate regular review process of Pre-T0 Activities.
Quarterly updates on key Pre-T0 projects should be formally added to the MCM
meeting Agenda starting no later than 5 quarters before Pre-T0 exit.

 

14 Resolve such other items as the Pre-T0 Steering Committee deems appropriate
or as indicated elsewhere in the Agreement as requiring the agreement of the
Pre-T0 Steering Committee.

All other responsibilities, including day-to-day management responsibility for
the results to be achieved under the Agreement, shall reside with the IBM Pre-T0
Project Leader with the help of the AMD Pre-T0 Project Leader.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 80 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT H

RESPONSIBILITIES OF THE IBM PRE-T0 PROJECT LEADER

Project organization and coordination

 

  - Responsible for implementation of directives from the Pre-T0 Steering
Committee and/or Management Committee for the Pre-T0 Activities

 

  - Responsible for identification and presentation to the Pre-T0 Steering
Committee and/or Management Committee, as appropriate, of those items which need
their approval

 

  - Responsible for Project reporting of Pre-T0 Activities to the Pre-T0
Steering Committee

 

  - Responsible for quarterly reports (technology status, milestones).

 

  - Responsible for allocation of Pre-T0 Activities resources

 

  - Responsible for review and approval of technical publications

 

  - Responsible for determining the organizational structure of the Pre-T0
Activities teams and appointing key technical leaders and project managers to
execute Pre-T0 Activities

 

  - Responsible for managing the IBM infrastructure to support the Pre-T0
Project Activities

 

  - Responsible for Pre-T0 Activities schedule planning

 

  - Responsible for management of IBM Pre-T0 personnel

 

  - Responsible for completion of appropriate Pre-T0 documentation

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 81 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT H

RESPONSIBILITIES OF THE AMD PRE-T0 PROJECT LEADER

 

  - Responsible for implementation of directives from the Pre-T0 Steering
Committee and/or Management Committee for the Pre-T0 Activities

 

  - Responsible for identification and presentation to the Pre-T0 Steering
Committee and/or Management Committee, as appropriate, of those items which need
their approval

 

  - Responsible for Pre-T0 Activities reporting at Steering Committee reviews

 

  - Responsible for quarterly reports (technology status, milestones)

 

  - Responsible for review and approval of technical publications

 

  - Responsible for management of respective Party’s personnel

 

  - Responsible for completion of appropriate Pre-T0 documentation

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 82 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT I

RESPONSIBILITIES OF THE IBM BUMP TECHNOLOGY PROJECT LEADER

Project organization and coordination

 

  - Responsible for implementation of directives from the Management Committee
for any Bump Technology Process Development Projects

 

  - Responsible for identification and presentation to the Management Committee
of those items which need their approval

 

  - Responsible for project reporting of any Bump Technology Process Development
Projects to the Management Committee

 

  - Responsible for quarterly reports (technology status, milestones).

 

  - Responsible for allocation of any Bump Technology Process Development
Projects resources

 

  - Responsible for review and approval of technical publications

 

  - Responsible for determining the organizational structure of any Bump
Technology Process Development Projects teams and appointing key technical
leaders and project managers to execute any Bump Technology Process Development
Projects

 

  - Responsible for managing the IBM infrastructure to support any Bump
Technology Process Development Projects

 

  - Responsible for any Bump Technology Process Development Projects schedule
planning

 

  - Responsible for management of any IBM Bump Technology Process Development
Projects personnel

 

  - Responsible for completion of any appropriate Bump Technology Process
Development Projects documentation

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 83 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT I

RESPONSIBILITIES OF THE AMD BUMP TECHNOLOGY PROJECT LEADER

 

  - Responsible for implementation of directives from the Management Committee
for any Bump Technology Process Development Projects

 

  - Responsible for identification and presentation to the Management Committee
of those items which need their approval

 

  - Responsible for quarterly reports (technology status, milestones)

 

  - Responsible for review and approval of technical publications

 

  - Responsible for management of respective Party’s Bump Technology Process
Development Projects personnel

 

  - Responsible for completion of any applicable Bump Technology Process
Development Projects documentation

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 84 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT J

DOCUMENTATION

Wafer Process And Characterization Documentation

Process routing

Process of Record (POR)

- Process change history

Process assumptions

Process engineering specifications

Unit process descriptions and characterization (rate, uniformity, selectivity,
particle, etc.)

Process recipes for critical unit processes

Specification Sheets for critical dimensions, overlay

ED analysis data of critical layers (litho process widow)

Cp/Cpk for critical measurements

List of critical tools including QC tools

Critical Equipment specifications

- Critical maintenance procedures

TEM Cross Sections (both center and edge)

Finished wafer: STI, GC, CS, LI, Interconnect spacer edge, LI bottom on STI, CS
bottom, Via bottom

In Line wafer: After GC etch, after spacer-1 etch, after spacer-2 etch, after CS
etch, after V2 etch, after M2 etch

Tool control/monitor data for critical tools

Material Specifications for critical materials

Defect Catalog

SOI Wafer or High Performance Integrated Circuit wafer Specification

Bill Of Materials For wafers

SIMS data (as available)

Device design and modeling:

- SOI or High Performance Integrated Circuit device model

- Parameter extraction

- AC Performance Verification

- Tolerance data

- Compact model

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 85 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

- Device-level library

- HSpice convergence

- Body contact modeling

- SOI Resistor and capacitor

- ESD circuitry at I/O pads

Technology Qualification Vehicle Documentation

Technology Design Manual

Test Site description

- Groundrule waivers

Kerf description document

In-Line Electrical Specification document

Layout & mask information (for Test Site) in GDSII format

Reliability Documentation

Qualification plan

Early reliability stress results on Test Site (devices, interconnects,
capacitor) including NBTI

Physical failure analysis data after E, SM reliability tests

Electrical Results

Test programs (for IBM Proprietary Tool – electrical tester)

Functional test

Burn-In/reliability

T2 Product Characterization data for SOI Integrated Circuit or High Performance
Integrated Circuit product

(dependent on availability of common IBM / AMD product)

Lithography Documentation

- Mask fabrication specifications

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 86 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

- Mask data processing sequence including OPC/PPC

- Method of process characterization to extract OPC/PPC data correction
paramaters for the correction software

- Mask qualification procedure

- Specific mask making tool selection and its derived mask fabrication
specification if exists

Bump Documentation

Process routing

Process of Record (POR)

- Process change history (after T2 process freeze)

Process assumptions, if available

Process engineering specifications

Unit process descriptions and characterization (rate, uniformity, selectivity,
particle, etc.)

Process recipes for critical unit processes

Process window definition and define process limitations

Specification Sheets for critical dimensions, overlay

Cp/Cpk for critical measurements

List of critical tools including QC tools

Critical Equipment specifications

- Critical maintenance procedures

TEM Cross Sections (both center and edge)

Cross section data of bump geometries

Physical characterization results (e.g., SEM, EDX, SIMS, etc.)

Reliability measurement methodology and applicable results including fatigue and
electromigration

Tool control/monitor data for critical tools

Material Specifications for critical materials

- plating baths, sputtering targets and suppliers

- Contamination effects

Defect Catalog

Bill Of Materials For bumps

Technology Qualification Vehicle Documentation

Technology Design Manual, if available

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 87 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

In-Line Specification document, if available

Reliability Documentation

Qualification plan for T0, T1 and T2

Early reliability stress results

Physical failure analysis data

eDRAM Documentation

eDRAM Design Manual Addendum

eDRAM Macro (hard core) Documentation and Design Kit, including specifications,
product description, Schematics, VHDL, GDS, CDL netlist, timing cross sections

eDRAM Pump Macro (hard core) Documentation and Design Kit, including product
description, Schematics, VHDL, GDS, CDL netlist

eDRAM BIST Macro (soft core) Documentation and Design Kit, including product
descriptions, Schematics, VHDL (soft core)

Memory Subsystem Test Chip Documentation

Functional Test Specifications and Test Programs

Additional requests for Documentation shall be by the mutual agreement of the
Project Leaders, which agreement shall not be unreasonably withheld. If,
however, the Project Leaders do not agree, such Party may escalate the lack of
agreement among the Project Leaders to the Management Committee for resolution.
In addition, such Party may access information available during the Process
Development Projects and document such information for the purpose of
transferring such information to its own manufacturing facilities. All such
documentation shall be made available to all three (3) Parties.

 

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM IBM - AMD Confidential    Page 88 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT K

BULK CMOS AND INDUSTRY STANDARD CMOS LIST

Ø ***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 89 of 90



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT L

HIGH SENSITIVITY PRE-T0 INFORMATION

***

 

***Confidential Treatment Requested.

Third Amendment and Restatement of “S” Process Development Agreement between AMD
and IBM

IBM - AMD Confidential   Page 90 of 90